 

Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

May 3, 2013

 

among

 

HMS HOLDINGS CORP.,

 

The GUARANTORS Party Hereto,

 

The LENDERS Party Hereto

 

and

 

CITIBANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

$500,000,000

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

Fifth Third Bank
SunTrust Bank

Union Bank

US Bank National Association,

as Co-Syndication Agents

 

Compass Bank

Mizuho Corporate Bank, Ltd.

RBS Citizens, N.A.

TD Bank, N.A.,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

24

SECTION 1.03.

Accounting Terms; GAAP

25

 

 

 

ARTICLE II

 

THE CREDITS

 

 

 

SECTION 2.01.

Commitments

25

SECTION 2.02.

Loans and Borrowings

25

SECTION 2.03.

Requests for Borrowings

26

SECTION 2.04.

Swingline Loans

26

SECTION 2.05.

Letters of Credit

28

SECTION 2.06.

Funding of Borrowings

31

SECTION 2.07.

Interest Elections

31

SECTION 2.08.

Termination and Reduction of the Commitments

32

SECTION 2.09.

Repayment of Loans; Evidence of Debt

33

SECTION 2.10.

Prepayment of Loans

33

SECTION 2.11.

Fees

34

SECTION 2.12.

Interest

35

SECTION 2.13.

Alternate Rate of Interest

36

SECTION 2.14.

Increased Costs

36

SECTION 2.15.

Break Funding Payments

37

SECTION 2.16.

Taxes

37

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

40

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

41

SECTION 2.19.

Increase in Commitments

42

SECTION 2.20.

Defaulting Lenders

44

SECTION 2.21.

Extension Offers

45

 

 

 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01.

Guarantee

47

SECTION 3.02.

Obligations Unconditional

47

SECTION 3.03.

Reinstatement

47

SECTION 3.04.

Subrogation

48

SECTION 3.05.

Remedies

48

SECTION 3.06.

Instrument for the Payment of Money

48

SECTION 3.07.

Continuing Guarantee

48

SECTION 3.08.

Rights of Contribution

48

SECTION 3.09.

General Limitation on Guaranteed Obligations

49

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.

Organization; Powers

49

SECTION 4.02.

Authorization; Enforceability

49

SECTION 4.03.

Governmental Approvals; No Conflicts

49

SECTION 4.04.

Financial Condition; No Material Adverse Change; No Default

49

SECTION 4.05.

Properties

50

SECTION 4.06.

Litigation and Environmental Matters

50

SECTION 4.07.

Compliance with Laws and Contractual Obligations

51

SECTION 4.08.

Investment Company Act Status

51

SECTION 4.09.

Taxes

51

SECTION 4.10.

ERISA

51

SECTION 4.11.

Disclosure

51

SECTION 4.12.

Use of Credit

51

SECTION 4.13.

Labor Matters

51

SECTION 4.14.

Indebtedness

52

SECTION 4.15.

Liens

52

SECTION 4.16.

Subsidiaries

52

SECTION 4.17.

Solvency

52

SECTION 4.18.

[Reserved]

52

SECTION 4.19.

Anti-Terrorism Laws

52

SECTION 4.20.

Security Documents

52

SECTION 4.21.

Insurance

53

 

 

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01.

Conditions of Initial Credit Extensions

53

SECTION 5.02.

Each Credit Event

54

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

SECTION 6.01.

Financial Statements and Other Information

55

SECTION 6.02.

Notices of Material Events

56

SECTION 6.03.

Existence; Conduct of Business

56

SECTION 6.04.

Payment of Taxes and Other Obligations

56

SECTION 6.05.

Maintenance of Properties

56

SECTION 6.06.

Maintenance of Insurance

56

SECTION 6.07.

Books and Records

57

SECTION 6.08.

Inspection Rights

57

SECTION 6.09.

Lender Meetings

57

SECTION 6.10.

[Reserved]

57

SECTION 6.11.

Compliance with Laws and Contractual Obligations

57

SECTION 6.12.

Use of Proceeds and Letters of Credit

57

SECTION 6.13.

Additional Guarantors; Further Assurances

57

SECTION 6.14.

Qualified ECP Guarantors

58

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

SECTION 7.01.

Indebtedness

59

SECTION 7.02.

Liens

60

SECTION 7.03.

Mergers, Consolidations, Etc.

60

SECTION 7.04.

Dispositions

61

SECTION 7.05.

Lines of Business

61

SECTION 7.06.

Investments and Acquisitions

62

SECTION 7.07.

Restricted Payments

62

SECTION 7.08.

Transactions with Affiliates

63

SECTION 7.09.

Restrictive Agreements

63

SECTION 7.10.

Swap Agreements

64

SECTION 7.11.

Financial Covenants

64

SECTION 7.12.

Sale-Leasebacks

64

SECTION 7.13.

Modifications of Organizational Documents and Certain Other Agreements

64

SECTION 7.14.

Prepayments, Etc. of Certain Indebtedness

64

SECTION 7.15.

Fiscal Year

65

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01.

Events of Default

65

 

 

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

SECTION 9.01.

Appointment and Authority

67

SECTION 9.02.

Administrative Agent and Collateral Agent Individually

67

SECTION 9.03.

Duties of the Administrative Agent and Collateral Agent; Exculpatory Provisions

68

SECTION 9.04.

Reliance by Administrative Agent and Collateral Agent

68

SECTION 9.05.

Delegation of Duties

69

SECTION 9.06.

Resignation of Administrative Agent and Collateral Agent

69

SECTION 9.07.

Non-Reliance on Administrative Agent and Collateral Agent and Other Lender
Parties

70

SECTION 9.08.

Withholding Taxes

71

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.

Notices

72

SECTION 10.02.

Posting of Approved Electronic Communications

73

SECTION 10.03.

[Reserved]

74

SECTION 10.04.

Treatment of Information

74

SECTION 10.05.

Waivers; Amendments

75

SECTION 10.06.

Expenses; Indemnity; Damage Waiver

77

SECTION 10.07.

Successors and Assigns

78

SECTION 10.08.

Survival

80

SECTION 10.09.

Counterparts; Integration; Effectiveness

81

SECTION 10.10.

Severability

81

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.11.

Right of Setoff

81

SECTION 10.12.

Governing Law; Jurisdiction; Consent to Service of Process

81

SECTION 10.13.

WAIVER OF JURY TRIAL

82

SECTION 10.14.

Headings

82

SECTION 10.15.

Confidentiality

82

SECTION 10.16.

USA PATRIOT Act

83

SECTION 10.17.

No Advisory or Fiduciary Responsibility

83

SECTION 10.18.

Interest Rate Limitation

83

SECTION 10.19.

Acknowledgments Relating to the Restatement Date

83

SECTION 10.20.

Original Credit Agreement Superseded

84

 

 

 

SCHEDULE 1.01

—

Commitments

 

SCHEDULE 1.02

—

Immaterial Subsidiaries

 

SCHEDULE 4.06(a)

—

Litigation

 

SCHEDULE 4.06(b)

—

Disclosed Matters

 

SCHEDULE 4.16

—

Subsidiaries

 

SCHEDULE 7.01

—

Existing Indebtedness

 

SCHEDULE 7.02

—

Existing Liens

 

SCHEDULE 7.06

—

Existing Investments

 

SCHEDULE 7.09

—

Restrictive Agreements

 

 

 

 

 

EXHIBIT A

—

Form of Assignment and Assumption

 

EXHIBIT B-1

—

Form of Revolving Credit Note

 

EXHIBIT B-2

—

Form of Swingline Loan Note

 

EXHIBIT C

—

[Reserved]

 

EXHIBIT D

—

Form of Subsidiary Joinder Agreement

 

EXHIBIT E

—

Form of Opinion of Counsel to the Loan Parties

 

EXHIBIT F-1

—

Form of Perfection Certificate

 

EXHIBIT F-2

—

Form of Perfection Certificate Supplement

 

EXHIBIT G

—

Form of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 3,
2013, among HMS HOLDINGS CORP. (the “Borrower”), the GUARANTORS party hereto,
the LENDERS party hereto, and CITIBANK, N.A., as Administrative Agent.

 

WHEREAS, the Borrower, the Guarantors, the lenders party thereto as of the
Restatement Date and the Administrative Agent are party to that certain Credit
Agreement, dated as of December 16, 2011 (the “Original Credit Agreement”),
pursuant to which the lenders thereunder made certain loans and other extensions
of credit to the Borrower;

 

WHEREAS, the Borrower, the Guarantors, the Lenders party hereto and the other
parties hereto desire to amend and restate the Original Credit Agreement in its
entirety on and subject to the terms and conditions set forth herein;

 

WHEREAS, the parties hereto intend that (a) the Obligations (as defined in the
Original Credit Agreement) of the Borrower and the other Loan Parties under the
Original Credit Agreement and the other Loan Documents (as defined in the
Original Credit Agreement) (the “Original Obligations,” and such other Loan
Documents, the “Original Loan Documents”) that remain unpaid and outstanding on
and after the Restatement Date shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents (as defined below), (b) any letters
of credit outstanding under the Original Credit Agreement as of the Restatement
Date (the “Original Letters of Credit”) shall be Letters of Credit outstanding
hereunder and as defined herein, (c) the grants of security interests and Liens
under and pursuant to the Loan Documents shall continue unaltered to secure,
guarantee, support and otherwise benefit the Obligations of the Borrowers and
the other Loan Parties under this Agreement, and each other Loan Document shall
continue in full force and effect in accordance with its terms except as
expressly amended thereby or hereby, and the parties hereto hereby ratify and
confirm the terms thereof as being in full force and effect and unaltered by
this Agreement except as expressly amended thereby or hereby and (d) this
Agreement and the other Loan Documents do not constitute a novation or
termination of the Original Obligations;

 

WHEREAS, the Loan Parties and each Lender who has executed this Agreement agree
that upon the effectiveness of this Agreement all of such Lender’s Revolving
Credit Commitments (as defined in the Original Credit Agreement) shall be
converted into Revolving Credit Commitments hereunder; and

 

WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement and are willing to continue and extend such credit to the Borrower and
each Issuing Lender is willing to issue letters of credit for the account of the
Borrower and the other parties hereto are willing to amend and restate the
Original Credit Agreement, in each case on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Original Credit Agreement and the Original Credit Agreement is
hereby amended and restated in its entirety, as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.                         Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition by the Borrower or any other Loan Party of
(a) all of the Capital Stock of any other Person, (b) all or substantially all
of the assets of any other Person or (c) assets constituting one or more
divisions, lines of business or business units of any other Person.

 

--------------------------------------------------------------------------------


 

“Activities” has the meaning specified in Section 9.02(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Citi, in its capacity as administrative agent for
the Lenders hereunder, and each other person appointed as the successor pursuant
to Section 10.07.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the one-month LIBO Rate
(determined as of such day) plus 1.00%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Agents” means, individually and collectively as the context may require, the
Administrative Agent, Collateral Agent, the Joint Lead Arangers, the Joint
Bookrunners, the Syndication Agents and the Documentation Agent.

 

“Agent’s Group” has the meaning specified in Section 9.02(b).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

 

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Sections 2.04 or 2.05 or in respect of any indemnity claim under
Section 10.06(b) arising out of an action or omission of the Swingline Lender or
the Issuing Lender under this Agreement, the percentage of the total Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (b) with respect to any Lender in respect of any
indemnity claim under Section 10.06(b) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder.  With
respect to the Revolving Credit Lenders, if the Revolving Credit Commitments
have terminated or expired, the Applicable Percentages shall be determined on
the basis of the percentage of the total Revolving Credit Exposures represented
by such Revolving Credit Lender’s Revolving Credit Exposure.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee,” respectively, based upon the
Consolidated Leverage Ratio as of the most recent determination date; provided
that from the Restatement Date until the delivery of the Borrower’s consolidated
financial statements for the quarter ending on or nearest to June 30, 2013, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Level II:

 

2

--------------------------------------------------------------------------------


 

Consolidated Leverage
Ratio

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment
Fee

 

Level I

 

 

 

 

 

 

 

Greater than or equal to 2.75:1.00

 

1.25

%

2.25

%

0.50

%

Level II

 

 

 

 

 

 

 

Greater than or equal to 2.00:1.00 but less than 2.75:1.00

 

1.00

%

2.00

%

0.50

%

Level III

 

 

 

 

 

 

 

Greater than or equal to 1.00:1.00 but less than 2.00:1.00

 

0.75

%

1.75

%

0.50

%

Level IV

 

 

 

 

 

 

 

Less than 1.00:1.00

 

0.50

%

1.50

%

0.375

%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) (and the related compliance certificate delivered
pursuant to Section 6.01(c)), and (ii) each change in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall be effective
during the period commencing on and including the date three Business Days after
delivery to the Administrative Agent of such consolidated financial statements
and compliance certificate indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Consolidated Leverage Ratio shall be deemed to be in Level I (A) at any time
that an Event of Default shall have occurred and be continuing or (B) if the
Borrower fails to deliver the consolidated financial statements (and related
compliance certificate) required to be delivered by it pursuant to
Section 6.01(a), (b) and/or (c), during the period from the expiration of the
time for delivery thereof specified in such sections until such financial
statements and compliance certificate are delivered.

 

In the event that the Administrative Agent and the Borrower determine that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable ABR Rate for any period (an “Applicable
Period”) than the Applicable Rate actually applied for such Applicable Period,
then (i) the Borrower shall as soon as practicable deliver to the Administrative
Agent the corrected financial statements for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the applicable level for such higher
Applicable Rate were applicable for such Applicable Period, and (iii) the
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.  This paragraph shall not limit the rights of
the Administrative Agent and Lenders with respect to Section 2.12(c) and
Article VIII.  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment in cash in full of all other
Obligations hereunder for the limited period ending on the date that is the
later to occur of (x) one year following the date upon which such termination
and repayment occurred and (y) two months following the date upon which the
Borrower’s annual audited financial statements, which include the period during
which such termination and repayment occurred, become publicly available.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan

 

3

--------------------------------------------------------------------------------


 

request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.10 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article V or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.02(a).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc., J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (excluding any such Disposition permitted by clauses (a), (b),
(c) and (d) of Section 7.04) which yields gross proceeds to the Borrower or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.07), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Available Amount” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis, equal to, without duplication:

 

(a)                                 the Cumulative Excess Cash Flow Amount at
such time, plus

 

(b)                                 the amount of cash and Cash Equivalents
received from Equity Issuances (plus any proceeds of the exercise of warrants or
options or restricted stock described in the parenthetical to clause (a)(ii) in
the definition of Equity Issuance exercised in respect of Capital Stock) after
the Restatement Date, minus

 

(c)                                  any amount of the Available Amount used to
make Investments pursuant to Section 7.06(h) after the Restatement Date and
prior to such time, minus

 

(d)                                 any amount of the Available Amount used to
make Restricted Payments pursuant to Section 7.07(b) after the Restatement Date
and prior to such time, minus

 

(e)                                  any amount of the Available Amount used to
make payments or distributions in respect of Junior Indebtedness pursuant to
Section 7.14 after the Restatement Date and prior to such time, minus

 

(f)                                   any amount of the Available Amount used to
make Investments, Restricted Payments or make payments or distributions in
respect of Junior Indebtedness since the Effective Date and prior to the
Restatement Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means HMS Holdings Corp., a New York corporation.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means (a) all ABR Loans (other than Swingline Loans) of the same
Class made, converted or continued on the same date, (b) all Eurodollar Loans of
the same Class that have the same Interest Period or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Cash Equivalent” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within two years from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
bank notes, deposit notes, banker’s acceptances, overnight deposits and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a) of
this definition and entered into with a financial institution satisfying the
criteria described in clause (c) of this definition;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) have the highest rating obtainable from S&P or from Moody’s and (iii) have
portfolio assets of at least $5,000,000,000; and

 

5

--------------------------------------------------------------------------------


 

(f)                                   readily marketable direct obligations
issued by any state, commonwealth or territory of the United States of America
or any political subdivision or taxing authority thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.

 

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Lender (or, for purposes of Section 2.14(b), by any lending office
of such Lender or by such Lender’s or the Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) of the United States financial regulatory
authorities shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Citi” means Citibank, N.A.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Incremental Revolving Loans, Incremental Term Loans, Extended Revolving Credit
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment or Incremental Term
Loan Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Security Agreement Collateral, the Mortgaged Property,
and all property of any kind and nature subject or purported to be subject from
time to time to a lien pursuant to any Security Document.

 

“Collateral Agent” means Citi in its capacity as collateral agent for the
Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, an Incremental Term Loan
Commitment or a Letter of Credit Commitment, or any combination thereof (as the
context requires).

 

“Commitment Fee” has the meaning specified in Section 2.11(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, all Approved Electronic Communications.

 

6

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

(a)                                 (i)  income tax expense,

 

(ii)                                  Consolidated Interest Expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans),

 

(iii)                               depreciation and amortization expense,
including amortization of intangibles (including, but not limited to, goodwill)
and organization costs,

 

(iv)                              non-cash expenses or losses (including any
non-cash stock-based compensation expense relating to stock options and
restricted stock granted to employees or directors),

 

(v)                                 restructuring charges or reserves,

 

(vi)                              synergies projected by the Borrower in good
faith to be realized as a result of actions taken or to be taken in connection
with the Transactions or any Permitted Acquisition (calculated on a Pro Forma
Basis as though such items had been realized on the first day of such period)
and; provided that (x) the aggregate amount of add backs made pursuant to this
clause (vi) shall not exceed an amount equal to 10% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (vi), but after giving Pro Forma Effect to any Material Acquisition or
Material Disposition) and (y)(A) such add backs shall be net of the amount of
actual benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions, (B) a duly completed
certificate signed by a Responsible Officer of the Borrower shall be delivered
to the Administrative Agent together with the certificate required to be
delivered pursuant to Section 6.01(c), certifying that (i) such synergies are
reasonably anticipated to be realized within the timeframes set forth in clause
(ii) below and factually supportable as determined in good faith by the
Borrower, and (ii) such actions have been taken or are to be taken within 12
months after the consummation of the acquisition or implementation of such
initiative relating to such acquisition, which is expected to result in such
synergies, (C) no synergies shall be added pursuant to this clause (vi) to the
extent duplicative of any expenses or charges otherwise added to calculate
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (D) projected amounts of synergies (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause (vi)
to the extent occurring more than four full fiscal quarters after the specified
action taken in order to realize such synergies and

 

(vii)                           cash Transaction Costs, and minus

 

(b)                                 (i)  to the extent included in the statement
of such Consolidated Net Income for such period, the sum of (x) extraordinary or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (y) other non-cash income and

 

(ii)                                  cash payments made during such period in
respect of items described in clause (a)(iv) above subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) for any determination
of the Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio or
Consolidated Interest Coverage Ratio, (x) if at any time during such Reference
Period or subsequent to such Reference Period and on or prior to or
simultaneously with the date of determination the Borrower or any

 

7

--------------------------------------------------------------------------------


 

Subsidiary shall have made any Material Disposition, Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (y) if during such Reference Period or subsequent to such Reference
Period and on or prior to or simultaneously with the date of determination the
Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving Pro Forma
Effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.  As used in this definition, “Material Acquisition” means any
Acquisition that involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.

 

“Consolidated Funded Debt” means, at any date, all Indebtedness of the Borrower
and its Subsidiaries that matures more than one year from the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Loans, determined on a consolidated basis in accordance with
GAAP, it being understood that any Indebtedness of such Person in respect of the
undrawn portion of any letter of credit shall not constitute Consolidated Funded
Debt of such Person.

 

“Consolidated Interest Coverage Ratio” means, at any date, the ratio of (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower ended on or most recently ended prior to such date, to (b) Consolidated
Interest Expense for such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP) determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of all Consolidated Funded Debt on such date to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower ended on or most recently ended prior to such date.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions, and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Secured Leverage Ratio” means, at any date, the ratio of (a) the
aggregate principal amount of all Consolidated Funded Debt secured by a Lien on
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on or most recently ended prior to such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

8

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cumulative Excess Cash Flow Amount” means, at any date, an amount, determined
on a cumulative basis equal to the aggregate cumulative sum of 50% of Excess
Cash Flow for each Fiscal Year (but not less than zero with respect to any
Fiscal Year) ending after the Effective Date and prior to such date.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (i) such Lender has failed for three or
more Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuing Lender in respect of a LC Disbursement or
make a payment to the Swingline Lender in respect of a Swingline Loan (each, a
“funding obligation”), (ii) such Lender has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on its funding obligations under any other loan
agreement or credit agreement, (iii) such Lender has, for three or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (iv) a Lender
Insolvency Event has occurred and is continuing with respect to such Lender
(provided that neither the reallocation of funding obligations provided for in
Section 2.20 as a result of a Lender’s being a Defaulting Lender nor the
performance by a Non-Defaulting Lender of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above will be made by the Administrative Agent in
its sole discretion acting in good faith.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding the sale by the Borrower of its own Indebtedness or Capital Stock).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of the United States of America, any state thereof
or the District of Columbia.

 

“Do Not Have Unreasonably Small Capital” means that the Borrower and its
Subsidiaries taken as a whole is a going concern and has sufficient capital to
ensure that it will continue to be a going concern for such period.

 

“Effective Date” means December 16, 2011.

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (ii) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

 

“Engagement Letter” means the confidential engagement letter, dated as of April
8, 2013, among the Borrower and the Arrangers.

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means (a) any issuance or sale by the Borrower or any of its
Subsidiaries after the date hereof of (i) any of its Capital Stock, (ii) any
warrants or options exercisable in respect of its Capital Stock (other than any
warrants, options or restricted stock issued to directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries pursuant to benefit
plans established in the ordinary course of business and any Capital Stock of
the Borrower issued upon the exercise of such warrants or options) or (iii) any
other security or instrument representing an equity interest (or the right to
obtain any equity interest, other than convertible debt) in the Borrower or any
of its Subsidiaries or (b) the receipt by the Borrower or any of its
Subsidiaries after the date hereof of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (v) any such issuance or sale by
any Subsidiary of the Borrower to the Borrower or any Subsidiary of the
Borrower, (w) any capital contribution by the Borrower or any Subsidiary of the
Borrower to any Subsidiary of the Borrower, (x) any such issuance under any
Plan, or (y) any such issuance of Capital Stock of the Borrower as consideration
for any Acquisition permitted under Section 7.06(g), or (z)(i) any issuance of
mandatorily redeemable preferred Capital Stock or (ii) Capital Stock that is
convertible into or exchangeable for Indebtedness.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class or type of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan or the occurrence of any event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the withdrawal of the Borrower or any of its ERISA
Affiliates from a Plan subject to Section 4063 of ERISA during a plan year in
which such entity was a “substantial employer” (as defined in Section 4001(a)(2)
of ERISA) or a cessation of operations that is treated

 

10

--------------------------------------------------------------------------------


 

as such a withdrawal under Section 4062(e) of ERISA; (i) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (j) a
failure to make a required contribution to a Multiemployer Plan or (k) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) which could reasonably be expected to
result in liability to the Borrower.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Cash Flow” means, for any Fiscal Year of the Borrower (an “Excess Cash
Flow Period”), the sum of (i) Consolidated Net Income for such Fiscal Year of
the Borrower as shown on the financial statements for such Fiscal Year delivered
pursuant to Section 6.01(a) plus (ii) an amount equal to the amount of all
non-cash charges to the extent deducted in determining Consolidated Net Income
for such Fiscal Year, plus (iii) decreases in Working Capital for such Fiscal
Year, minus, without duplication:

 

(a)                                 scheduled principal payments in respect of
Indebtedness of the Borrower or any Subsidiary, in each case made with
Internally Generated Cash during such Fiscal Year; minus

 

(b)                                 Capital Expenditures, Permitted Acquisitions
and Investments permitted by Section 7.06(h), in each case made with Internally
Generated Cash during such Fiscal Year; minus

 

(c)                                  increases to Working Capital for such
Fiscal Year; minus

 

(d)                                 without duplication of amounts deducted from
Excess Cash Flow in the prior Fiscal Year or such Fiscal Year, to the extent set
forth in a certificate of a Responsible Officer delivered to the Administrative
Agent at or before the time the certificate required to be delivered pursuant to
Section 6.01(c), the aggregate amount that shall be required to be paid in cash
in respect of Capital Expenditures to be made by the Borrower or any Subsidiary
during the 90 days following such Excess Cash Flow Period pursuant to binding
contracts (the “Contract Amount”) entered into prior to or during such Fiscal
Year; provided that to the extent the aggregate amount of Internally Generated
Cash actually utilized to finance such Capital Expenditures during such 90-day
period is less than the Contract Amount, the amount of such shortfall shall be
added to Excess Cash Flow for the Excess Cash Flow Period following such Excess
Cash Flow Period.

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) taxes imposed on or measured by its net income (however
denominated) and franchise

 

11

--------------------------------------------------------------------------------


 

taxes imposed on it, in each case, by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable Lending
Office in such jurisdiction or as a result of any other present or former
connection between such recipient and such jurisdiction (other than any
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, and/or enforced, any Loan Documents), (b) any branch profits tax
under Section 884(a) of the Code, or any similar tax, imposed by any
jurisdiction described in clause (a), (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any U.S. federal withholding tax that is imposed on amounts
payable to such Non-U.S. Lender pursuant to Requirements of Law in effect at the
time such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to the designation of such new
lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 2.16 (a) or (c), (d) any United States
federal withholding tax imposed pursuant to FATCA and (e) any withholding taxes
attributable to the failure of a Lender to comply with Section 2.16(e).

 

“Existing Term Loan Facility” means all Term Loans (as defined in the Original
Credit Agreement) under the Original Credit Agreement.

 

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.21(a).

 

“Extended Revolving Credit Facility” has the meaning assigned to such term in
Section 2.21(a).

 

“Extended Revolving Credit Loans” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Revolving Credit Lender” has the meaning assigned to such term in
Section 2.21(a).

 

“Extension” has the meaning assigned to such term in Section 2.21(a).

 

“Extension Offer” has the meaning assigned to such term in Section 2.21(a).

 

“Facility” has the meaning assigned to such term in Section 2.21(a).

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

“FATCA” means current Sections 1471 through 1474 of the Code and any agreements
entered into pursuant to Section 1471(b)(1) of the current Code, in each case,
or any amended or successor version of the Code that is substantively
comparable.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in

 

12

--------------------------------------------------------------------------------


 

effect or any successor statute thereto and (iv) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means, except to the extent prohibited or restricted by applicable
law or by contract existing on the Effective Date or, with respect to
Subsidiaries acquired after the Effective Date, existing when such Subsidiary
was acquired (including any requirement to obtain the consent of any
governmental authority or third party) or resulting in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, all of the existing and future, direct and indirect,
wholly owned Domestic Subsidiaries of the Borrower except (i) any Subsidiaries
of Foreign Subsidiaries that are controlled foreign corporations within the
meaning of Section 957(a) of the Code (“CFCs”), (ii) any wholly owned Domestic
Subsidiary that has no material assets other than the equity of CFCs and
(iii) any captive insurance companies, not-for-profit subsidiaries, special
purpose entities and Immaterial Subsidiaries.

 

“Guaranteed Obligations” has the meaning set forth in Section 3.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Historical Financial Statement” has the meaning set forth in Section 4.04(a).

 

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities).

 

“Immaterial Subsidiary” means (a) as of the Restatement Date, any Subsidiary
listed in Schedule 1.02 hereto and (b) at any time thereafter, any Subsidiary
designated as such by the Borrower in a certificate delivered by the Borrower to
the Administrative Agent (and which designation has not been rescinded in a
subsequent certificate of the Borrower delivered to the Administrative Agent);
provided that neither the assets of, nor the aggregate revenues

 

13

--------------------------------------------------------------------------------


 

of, all Immaterial Subsidiaries may exceed 5% of the consolidated revenues or
consolidated total assets of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, in each case determined as of the end
of the fiscal quarter or Fiscal Year most recently ended (and, with respect to
any such determination of revenues, for the period of four fiscal quarters then
ended).

 

“Increase Effective Date” has the meaning assigned to such term in Section
2.19(a).

 

“Increase Joinder” has the meaning assigned to such term in Section 2.19(c).

 

“Incremental Commitment” has the meaning assigned to such term in Section
2.19(a).

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Revolving Loan” has the meaning assigned to such term in Section
2.19(c).

 

“Incremental Term Loan” has the meaning assigned to such term in Section
2.19(c).

 

“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.19(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) the liquidation value of all mandatorily
redeemable preferred Capital Stock of such Person and (k) all obligations of
Swap Agreements to the extent required to be reflected on a balance sheet of
such Person.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnitee” has the meaning assigned to such term in Section 10.06(b).

 

“Information Memorandum” means that certain information memorandum relating to
this Agreement dated as of April 8, 2013.

 

“Initial Revolving Credit Facility” means the Revolving Credit Commitments
created on the Restatement Date that have not been extended pursuant to Section
2.21.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable thereto and, in the case of any
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

14

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or with the consent of each affected Lender, nine or twelve months), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing,
and the date of a Borrowing comprising Loans of any Class that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Internally Generated Cash” means any cash of the Borrower or any Subsidiary
that is not generated from a Disposition, a Recovery Event, an incurrence of
Indebtedness or an Equity Issuance.

 

“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such Person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables, lease obligations,
performance obligations and other payables in the ordinary course of business),
and (without duplication) any amount committed to be advanced, loans, or
extended by such Person to any other Person, or any amount the payment of which
is committed to be assured by a guaranty or similar obligation by such Person
for the benefit of, such other Person.

 

“IP Security Agreements” means that certain Trademark Security Agreement, dated
as of December 16, 2011, by HealthDataInsights, Inc. in favor of the
Administrative Agent (on behalf of the Secured Parties) and that certain
Copyright Security Agreement, dated as of December 16, 2011, by
HealthDataInsights, Inc. in favor of the Administrative Agent.

 

“Issuing Lender” means Citi and its successors, in its capacity as issuer of
Letters of Credit hereunder, or one or more Lenders reasonably acceptable to the
Borrower, the Administrative Agent and any such Lender.

 

“Junior Indebtedness” means any Indebtedness that is subordinated in right of
payment to the Obligations under the Loan Documents.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Party” means any Lender, the Issuing Lender or the Swingline Lender.

 

“Lender Party Appointment Period” has the meaning assigned to such term in
Section 9.06(a).

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or

 

15

--------------------------------------------------------------------------------


 

its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
instrument entered into pursuant to Section 10.07, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Letter of Credit Sublimit Amount” means $20,000,000.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen Libor 01 for the applicable
interest period (or on any successor or substitute page of such screen, or any
successor to or substitute for such screen, providing rate quotations comparable
to those currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, three Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, three Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, the promissory notes (if any) executed and delivered pursuant to
Section 2.09(f), the Security Documents, any Increase Joinder, any Extension
Offer and each certificate, agreement or document executed by a Loan Party and
delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their respective obligations hereunder and under the other Loan
Documents and (c) the validity or enforceability of this Agreement or any other
Loan Document or the rights or remedies of the Administrative Agent and the
Lenders hereunder or thereunder.

 

16

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.21(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be in form and substance reasonably satisfactory to the
Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

 

“Mortgaged Property” means (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Effective
Date, if applicable, and (b) each Real Property, if any, which shall be subject
to a Mortgage delivered after the Effective Date pursuant to Section 6.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or the
sale or disposition of any non-cash consideration or otherwise, but only as and
when received and excluding the portion of such deferred payment constituting
interest) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary costs, fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of amounts deposited in escrow in connection therewith or
reasonably expected to be paid as a result of any purchase price adjustment,
indemnities or reserves related thereto (such amounts shall be Net Cash Proceeds
to the extent and at the time released or not required to be so used).

 

“Non-Defaulting Lender” means, at any time, a Revolving Credit Lender that is
not a Defaulting Lender.

 

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

 

“Non-U.S. Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Obligations” means, collectively, (a) all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent, the Lenders, the
Swingline Lender and/or the Issuing Lender arising under the Loan Documents
(including all reimbursement obligations in respect of Letters of Credit), in
each case whether fixed, contingent (including without limitation those
Obligations incurred as a Guarantor pursuant to Article III), now existing or
hereafter arising, created, assumed, incurred or acquired, and whether before or
after the occurrence of any Event of Default under clause (h) or (i) of
Article VIII and including any obligation or liability in respect of any breach
of any representation or warranty, funding losses and all interest and fees
accruing after the commencement of an insolvency proceeding, whether or not
allowed or allowable in any such proceeding, (b) all obligations of any

 

17

--------------------------------------------------------------------------------


 

Loan Party owing to any Lender, Administrative Agent or Collateral Agent or any
Affiliate of any Lender, Administrative Agent or Collateral Agent under any
treasury management services agreement, any service terms or any service
agreements, including electronic payments service terms and/or automated
clearing house agreements, and all overdrafts on any account which any Loan
Party maintains with any Lender or any Affiliate of any Lender and (c) all
obligations of any Loan Party owing to any Lender, Administrative Agent or
Collateral Agent or any Affiliate of any Lender, Administrative Agent or
Collateral Agent (or any Person that was a Lender, Administrative Agent,
Collateral Agent or an Affiliate thereof at any time when it entered into such
agreement) under (i) interest rate swap agreements (whether from fixed to
floating or from floating to fixed), interest rate cap agreements and interest
rate collar agreements, (ii) other agreements or arrangements designed to manage
interest rates or interest rate risk and (iii) other agreements or arrangements
designed to protect such Person against fluctuations in currency exchange rates
or commodity prices; provided that Obligations shall in no event include any
Excluded Swap Obligations.

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Original Letters of Credit” has the meaning assigned to such term in the
recitals hereto.

 

“Original Loan Documents” has the meaning assigned to such term in the recitals
hereto.

 

“Original Obligations” has the meaning assigned to such term in the recitals
hereto.

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made under
this Agreement or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, excluding (1) any such Tax imposed on an assignment (other than
an assignment pursuant to a request by the Borrower under Section 2.18(b)) of
any interest in any Loan or Commitment hereunder (an “Assignment Tax”), but only
to the extent such Assignment Tax is imposed as a result of a present or former
connection between the assignor and/or assignee and the taxing jurisdiction
(other than any connection arising solely from such assignor and/or assignee
having executed, delivered, become a party to, performed its obligations under,
received payments under, received a perfected security interest under, engaged
in any other transaction pursuant to, and/or enforced, any Loan Documents) and
(2) any Excluded Taxes.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” has the meaning set forth in Section 10.07(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit F-1 or any
other form approved by the Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit F-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any Acquisition provided that each of the
following conditions shall be met:

 

(a)                                 before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;

 

18

--------------------------------------------------------------------------------


 

(b)                                 the Borrower would be in compliance (on a
Pro Forma Basis after giving effect to such Acquisition and any other
Acquisition, Disposition, debt incurrence, debt retirement) with the covenants
contained in Section 7.11 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available;

 

(c)                                  if such Acquisition involves the
acquisition of Capital Stock of a Person, such Acquisition shall result in the
issuer of such Capital Stock becoming a Guarantor to the extent required by
Section 6.13; and

 

(d)                                 such acquisition shall result in the
Collateral Agent, for the benefit of the Secured Parties, being granted a
security interest in any Capital Stock or any assets so acquired to the extent
required by Section 6.13.

 

“Permitted Acquisition Consideration” means, in connection with any Permitted
Acquisition, the aggregate amount (as valued at the fair market value of such
Permitted Acquisition at the time such Permitted Acquisition is made) of,
without duplication:  (a) the purchase consideration paid or payable in cash for
such Permitted Acquisition, whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and including any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Guaranteed Obligations, “earn outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition.

 

“Permitted Liens” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 6.04 and
which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to such lien;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VIII; and

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citi as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Pro Forma Basis” and “Pro Forma Effect” mean, for purposes of calculating
Consolidated EBITDA, Consolidated Funded Debt and Consolidated Interest Expense
for any Reference Period during which one or more Material Acquisition or
Material Disposition occurs or which is the Reference Period ending immediately
prior to the date of determination with respect to a Material Acquisition or
Material Disposition occurring on or prior to or simultaneously with the date of
determination, that such Material Acquisition or Material Disposition (and all
other Material Acquisition or Material Disposition that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable Reference Period and all income statement items (whether
positive or negative) attributable to the assets or Person disposed of in a
Material Disposition shall be excluded and all Indebtedness repaid or discharged
in connection with such Material Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the assets or
Person acquired in a Material Acquisition and all Indebtedness incurred or
assumed in connection with such Material Acquisition shall be included.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

 

“Real Property” means, collectively, all right, title and interest (including
any mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased, or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership or operation thereof.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation proceeding awards or other compensation received in respect
thereof relating to any asset or property of the Borrower or any of its
Subsidiaries with a value in excess of $10,000,000.

 

“Reference Period” has the meaning set forth in the definition of Consolidated
EBITDA.

 

“Register” has the meaning set forth in Section 10.07(b)(iv).

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith which are not applied to prepay the
Revolving Credit Loans pursuant to Section 2.10(b) as a result of the delivery
of a Reinvestment Notice.

 

20

--------------------------------------------------------------------------------


 

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Default or Event of Default shall have occurred and be
continuing and that the Borrower or any Subsidiary intends and expects to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale or Recovery
Event to reinvest in its business.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to reinvest in the Borrower’s or
any Subsidiary’s business.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring twelve months after such Reinvestment
Event; provided that such twelve month period shall increase to eighteen months
with respect to any Reinvestment Deferred Amount if the Borrower or the relevant
Subsidiary has contractually committed within such twelve month period to use
such Reinvestment Deferred Amount to reinvest in its business and (b) the date
on which the Borrower shall have determined not to, or shall have otherwise
ceased to, reinvest in the Borrower’s or any Subsidiary’s business with all or
any portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, fund managers and advisors of such
Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Incremental Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
outstanding Incremental Term Loans and unused Revolving Credit Commitments at
such time.  The “Required Lenders” of a particular Class of Loans means Lenders
having Revolving Credit Exposures, outstanding Incremental Term Loans and/or
unused Commitments of such Class, as applicable, representing more than 50% of
the total Revolving Credit Exposures, outstanding Incremental Term Loans and/or
unused Commitments of such Class, as applicable, at such time.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Revolving
Credit Commitments at such time.  The “Required Revolving Credit Lenders” of a
particular Class of Loans means Lenders having Revolving Credit Exposures and/or
unused Commitments of such Class, as applicable, representing more than 50% of
the total Revolving Credit Exposures and/or unused Commitments of such Class, as
applicable, at such time.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restatement Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.05).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement,

 

21

--------------------------------------------------------------------------------


 

acquisition, cancellation or termination of any such Capital Stock of the
Borrower or any option, warrant or other right to acquire any such Capital Stock
of the Borrower.

 

“Restricting Information” has the meaning specified in Section 10.04(a).

 

“Revolving Credit,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a).

 

“Revolving Credit Availability Period” means the period from and including the
Restatement Date to but excluding the earlier of the Revolving Credit Commitment
Termination Date and the date of termination of the Revolving Credit
Commitments.

 

“Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.08, (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 10.07
and (c) reduced pursuant to Section 2.10.  The initial amount of each Lender’s
Revolving Credit Commitment is set forth on Schedule 1.01 under the caption
“Revolving Credit Commitment,” or in the Assignment and Assumption or other
instrument pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable.  The initial aggregate amount of the Revolving Credit
Commitments is $500,000,000.

 

“Revolving Credit Commitment Termination Date” means (x) with respect to
Revolving Credit Loans May 3, 2018 and (y) with respect to Extended Revolving
Credit Loans the date specified in the applicable Extension Offer applicable to
such Extended Revolving Credit Loans.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans, (b) the LC Exposure of such Lender and (c) the Swingline
Exposure of such Lender at such time.

 

“Revolving Credit Facility” means an Initial Revolving Credit Facility or an
Extended Revolving Credit Facility, and “Revolving Credit Facilities” means all
of them, collectively.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

“Revolving Credit Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Sale/Leaseback Transaction” has the meaning assigned to such term in
Section 7.12.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means that certain Security Agreement, dated as of
December 16, 2011, between the Loan Parties and the Administrative Agent.

 

“Security Agreement Collateral” means all property from time to time pledged or
granted as collateral pursuant to the Security Agreement.

 

22

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, the Security Agreement, each IP
Security Agreement, each Mortgage, each Subsidiary Joinder Agreement, any
security, pledge or similar agreement entered into pursuant to Section 6.13 in
favor of the Administrative Agent, and all UCC financing statements required by
the terms of any such agreement to be filed with respect to the security
interests created pursuant thereto.

 

“Solvency Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Solvent” means, with respect to any Person at any time, that (a) the Fair Value
and Present Fair Salable Value of the assets of such Person and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities, (b) such Person and its Subsidiaries taken as a whole Do Not Have
Unreasonably Small Capital, (c) such Person and its Subsidiaries taken as a
whole will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature, and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are not “insolvent” within the meaning given to that term
under the United States Bankruptcy Code.

 

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stock Repurchase” has the meaning assigned to such term in Section 7.07(c).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Borrower.

 

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit D executed and delivered by a Domestic
Subsidiary that, pursuant to Section 6.13(a), is required to become a
“Guarantor” hereunder and a “Securing Party” under the Security Agreement in
favor of the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

23

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Citi or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swingline Lender hereunder, in each case
in its capacity as the Swingline Lender hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Tax Indemnitee” has the meaning assigned to such term in Section 2.16(c).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Total Leverage Incurrence Test” means, with respect to the most recent
Reference Period, the Consolidated Leverage Ratio (calculated on a Pro Forma
Basis) shall be no greater than 3.00 to 1.00.

 

“Transaction Costs” means any fees and expenses related to the entry into the
Loan Documents and incurrence of the Loans in connection therewith on the
Restatement Date.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans hereunder and the use of proceeds
thereof, and the issuance of Letters of Credit hereunder.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Lender” means a Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.

 

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.16(e)(2)(C).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” means, for the Borrower and its Subsidiaries on a consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.

 

SECTION 1.02.                         Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement,

 

24

--------------------------------------------------------------------------------


 

instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03.                         Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the parties will negotiate in good faith the terms of such amendment and, until
such amendment is effective, such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount (or the accreted value thereof in the case of Indebtedness issued at a
discount) thereof and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.                         Commitments.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees, severally and
not jointly, to make Revolving Credit Loans to the Borrower from time to time
during the Revolving Credit Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment or (ii) the total Revolving Credit
Exposures exceeding the total Revolving Credit Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Credit Loans.

 

SECTION 2.02.                         Loans and Borrowings.

 

(a)                                 Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Type of Loans.  Subject to Section 2.13,
each Borrowing shall be comprised entirely of ABR Loans or of Eurodollar Loans
as the Borrower may request in accordance herewith.  Each Swingline Loan shall
be an ABR Loan.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  Each Eurodollar Borrowing shall be in an aggregate amount of
$3,000,000 or a larger multiple of $500,000.  Each ABR Borrowing shall be in an
aggregate amount equal to $1,000,000 or a larger multiple of $250,000; provided
that an ABR Borrowing may be in an

 

25

--------------------------------------------------------------------------------


 

aggregate amount that is equal to the entire unused amount of the total
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(f).  Each Swingline Loan
shall be in an amount that is a multiple of $250,000 and not less than
$250,000.  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of six Eurodollar
Borrowings outstanding.

 

(d)                                 Limitations on Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a Eurodollar
Borrowing) any Revolving Credit Eurodollar Borrowing if the Interest Period
requested therefor would end after the Revolving Credit Commitment Termination
Date.

 

SECTION 2.03.                         Requests for Borrowings.

 

(a)                                 Notice by the Borrower.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f) may be given not later
than 12:00 noon, New York City time, on the date of the proposed Borrowing. 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(b)                                 Content of Borrowing Requests.  Each
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

(c)                                  Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of a Borrowing Request in accordance with
this Section (but in any event on the same Business Day such Borrowing Request
is received by the Administrative Agent), the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 

(d)                                 Failure to Elect.  If no election as to the
Type of a Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

SECTION 2.04.                         Swingline Loans.

 

(a)                                 Agreement to Make Swingline Loans.  Subject
to the terms and conditions set forth herein, the Swingline Lender agrees to
make Swingline Loans to the Borrower from time to time during the Revolving
Credit Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Revolving Credit Commitments; provided that
the Swingline Lender shall not be required

 

26

--------------------------------------------------------------------------------


 

to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 Notice of Swingline Loans by Borrower.  To
request a Swingline Loan, the Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to an account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)                                  Participations by Lenders in Swingline
Loans.  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Credit Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding.  Such notice shall specify
the aggregate amount of Swingline Loans in which Revolving Credit Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Credit Lender, specifying in such
notice such Revolving Credit Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Credit Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph in compliance with
the terms and conditions of this Agreement is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Credit Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Credit Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

(d)                                 If the maturity date shall have occurred in
respect of any Revolving Credit Facility at a time when another Revolving Credit
Facility is in effect with a longer maturity date, then on the earliest
occurring maturity date all then outstanding Swingline Loans shall be repaid in
full on such date (and there shall be no adjustment to the participations in
such Swingline Loans as a result of the occurrence of such maturity date);
provided, however, that if on the occurrence of such earliest maturity date
(after giving effect to any repayments of Revolving Credit Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(e)), there shall exist sufficient unutilized Revolving Credit
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Revolving Credit Commitments that will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and same shall be deemed
to have been incurred solely pursuant to the relevant Revolving Credit
Commitments that will remain in effect, and such Swingline Loans shall not be so
required to be repaid in full on such earliest maturity date.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.05.                         Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request the Issuing Lender to issue, at any time
and from time to time during the Revolving Credit Availability Period, Letters
of Credit denominated in Dollars for the Borrower’s account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Commitments.

 

(b)                                 Notice of Issuance, Amendment, Renewal or
Extension.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender and the
Administrative Agent) to the Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(c)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total LC Exposure shall not exceed the
Letter of Credit Sublimit Amount and (ii) the total Revolving Credit Exposures
shall not exceed the total Revolving Credit Commitments.

 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Credit Commitment Termination Date.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by the Issuing Lender in accordance with the terms and conditions of
this Agreement, and without any further action on the part of the Issuing Lender
or the Revolving Credit Lenders, the Issuing Lender hereby grants to each
Revolving Credit Lender, and each Revolving Credit Lender hereby acquires from
the Issuing Lender, a participation in such Letter of Credit equal to such
Revolving Credit Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments.

 

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the Issuing Lender, such Revolving Credit Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Lender
promptly upon the request of the Issuing Lender at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason.  Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each such payment shall be made
in the same manner as provided in Section 2.06 with respect to Revolving Credit
Loans made by such Revolving Credit Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the Issuing Lender the

 

28

--------------------------------------------------------------------------------


 

amounts so received by it from the Revolving Credit Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
paragraph (f) of this Section, the Administrative Agent shall distribute such
payment to the Issuing Lender or, to the extent that the Revolving Credit
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Revolving Credit Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Credit Lender pursuant to
this paragraph to reimburse the Issuing Lender for any LC Disbursement (other
than the funding of ABR Revolving Credit Loans or a Swingline Loan as
contemplated under paragraph (f) of this Section) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)                                   Reimbursement.  If the Issuing Lender
shall make any LC Disbursement in respect of a Letter of Credit, the Borrower
shall reimburse the Issuing Lender in respect of such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on the Business Day immediately following
the day that the Borrower receives notice of such LC Disbursement, provided
that, if such LC Disbursement is not less than $100,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Credit
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Credit Borrowing or Swingline Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Revolving Credit Lenders nor the Issuing Lender, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h)                                 Disbursement Procedures.  The Issuing Lender
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall

 

29

--------------------------------------------------------------------------------


 

promptly after such examination notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Lender and the Revolving
Credit Lenders with respect to any such LC Disbursement.

 

(i)                                     Interim Interest.  If the Issuing Lender
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Credit Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Revolving Credit Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Lender shall be for account of such
Revolving Credit Lender to the extent of such payment.

 

(j)                                    Replacement of Issuing Lender.  The
Issuing Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender thereto.  The Administrative Agent shall notify the
Revolving Credit Lenders of any such replacement of the Issuing Lender.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the replacement of the Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Revolving Credit
Lenders (or, if the maturity of the Revolving Credit Loans has been accelerated,
Revolving Credit Lenders representing greater than 50% of the total LC Exposure)
demanding Cash Collateralization pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of the total LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Loan Party described in clause
(h) or (i) of Article VIII.  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Loan Parties under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Revolving Credit Loans has been accelerated (but subject to the consent
of Revolving Credit Lenders representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Loan Parties under
this Agreement and the other Loan Documents.  If the Borrower is required to
Cash Collateralize hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

(l)                                     Provisions Related to Multiple Revolving
Credit Facilities.  If the maturity date in respect of any Revolving Credit
Facilities occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other Revolving

 

30

--------------------------------------------------------------------------------


 

Credit Facilities in respect of which the maturity date shall not have occurred
are then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Section 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating Revolving Credit Facilities up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.05(k).  Commencing with the maturity date of any Revolving Credit
Facility, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended Revolving Credit Facilities.

 

SECTION 2.06.                         Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Credit Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f) shall be remitted by the Administrative Agent to the Issuing
Lender.

 

(b)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.07.                         Interest Elections.

 

(a)                                 Elections by the Borrower.  The Loans
constituting each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurodollar Borrowing, may elect Interest Periods, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans of the respective
Class constituting such Borrowing, and the Loans of such Class constituting each
such portion shall be considered a separate Borrowing.  This Section shall not
apply to Swingline Borrowings, which may not be converted or continued and which
shall accrue interest based only at the Alternate Base Rate.

 

(b)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be

 

31

--------------------------------------------------------------------------------


 

confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)                                  Content of Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period” and permitted under Section 2.02(d).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Failure to Elect; Events of Default.  If
the Borrower fails to deliver a timely Interest Election Request with respect to
a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default shall have
occurred and be continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.08.                         Termination and Reduction of the
Commitments.

 

(a)                                 Scheduled Termination.  Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Revolving
Credit Commitment Termination Date.

 

(b)                                 Voluntary Termination or Reduction.  The
Borrower may at any time terminate, or from time to time reduce, the Revolving
Credit Commitments; provided that (i) each reduction of the Revolving Credit
Commitment pursuant to this Section shall be in an amount that is $1,000,000 or
a larger multiple of $1,000,000 and (ii) the Borrower shall not terminate or
reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the total
Revolving Credit Exposures would exceed the total Revolving Credit Commitments. 
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Credit Commitments under this paragraph (b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of such termination
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective

 

32

--------------------------------------------------------------------------------


 

date) if such condition is not satisfied.  Any termination or reduction of the
Revolving Credit Commitments shall be permanent.

 

SECTION 2.09.                         Repayment of Loans; Evidence of Debt.

 

(a)                                 Repayment.

 

(i)                                  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for account of each Revolving Credit
Lender the full outstanding principal amount of such Revolving Credit Lender’s
Revolving Credit Loans, and each such Revolving Credit Loan shall mature, on the
Revolving Credit Commitment Termination Date.

 

(ii)                                   The Borrower hereby unconditionally
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Credit Commitment Termination
Date and the seventh consecutive Business Day on which the Swingline Loan
remains outstanding, the full outstanding principal amount of such Swingline
Loan.

 

(b)                                 [Reserved].

 

(c)                                  Maintenance of Records by Lenders.  Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(d)                                 Maintenance of Records by the Administrative
Agent.  The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for account of the Lenders and each Lender’s share thereof.

 

(e)                                  Effect of Entries.  The entries made in the
accounts maintained pursuant to paragraph (c) or (d) of this Section shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(f)                                   Promissory Notes.  Any Lender may request
that Loans made by it be evidenced by a promissory note of the Borrower.  In
such event, the Borrower, at its own expense, shall prepare, execute and deliver
to such Lender a promissory note(s) payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and substantially in the
form of Exhibit B-1 or B-2, as appropriate, and such note(s) shall be evidence
of such Loans (and all amounts payable in respect thereof).  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payees, to such payee and its registered assigns).

 

SECTION 2.10.                         Prepayment of Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to the requirements of paragraph (c) of this Section.

 

(b)                                 Mandatory Commitment Reductions and
Prepayments.  If after the date hereof the Borrower or any of its Subsidiaries
shall receive Net Cash Proceeds from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered to the Administrative Agent in
respect thereof within five Business Days after such Asset Sale or Recovery
Event, the Revolving Credit Commitments shall be reduced by an amount equal to
100% of such Net Cash Proceeds; provided that, notwithstanding the foregoing, on
each Reinvestment Prepayment

 

33

--------------------------------------------------------------------------------


 

Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the permanent reduction of
Revolving Credit Commitments; provided, further, that if after giving effect to
any such reduction of Revolving Credit Commitments the Revolving Credit Exposure
would exceed the total Revolving Credit Commitments, the Borrower shall repay
the Revolving Credit Loans in an amount equal to such excess; and provided,
further, that if the property subject to such Asset Sale or Recovery Event
constituted Collateral, then all property purchased with Reinvestment Prepayment
Amount pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Section 6.13.

 

(c)                                  Notices, Etc.  The Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Borrowing of any Class, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing of any Class shall be
applied ratably to the Loans of such Class included in such Borrowing and
(unless the Borrower shall otherwise direct) shall be made, first, to ABR Loans
and, second, to Eurodollar Loans.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

 

SECTION 2.11.                         Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (the “Commitment Fee”), which shall accrue at the Applicable Rate
for the Commitment Fee on the average daily unused amount of such Lender’s
Revolving Credit Commitment during the period from and including the Effective
Date to but excluding the earlier of the date the Revolving Credit Commitments
terminate and the Revolving Credit Commitment Termination Date.  Accrued
Commitment Fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Credit Commitments terminate and the Revolving Credit
Commitment Termination Date, commencing on the first such date to occur after
the date hereof.  The Commitment Fee shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing the
Commitment Fee, the Revolving Credit Commitment of a Revolving Credit Lender
shall be deemed to be used to the extent of the outstanding Revolving Credit
Loans and LC Exposure of such Revolving Credit Lender (and the Swingline
Exposure of such Revolving Credit Lender shall be disregarded for such purpose).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Revolving Credit
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Credit Loans on the average
daily amount of such Revolving Credit Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date the
Revolving Credit Commitments terminate and the date on which there ceases to be
any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the total
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date the Revolving Credit Commitments terminate and
the date on which there ceases to be any LC Exposure in respect of Letters of
Credit issued by the Issuing Lender, as well as the Issuing Lender’s standard
fees with respect to the issuance,

 

34

--------------------------------------------------------------------------------


 

amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Lender pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Lender, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

(e)                                  Defaulting Lender.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Sections 2.11(a) and 2.11(b) (without prejudice to the rights
of the Lenders other than Defaulting Lenders in respect of such fees), provided
that (i) to the extent that a portion of the LC Exposure or the Swingline
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 2.20(a), the fees pursuant to Section 2.11(b) that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (ii) to the extent any portion
of such LC Exposure or the Swingline Exposure cannot be so reallocated, such
fees pursuant to Section 2.11(b) will instead accrue for the benefit of and be
payable to the Issuing Lender and the Swingline Lender as their interests appear
(and the pro rata payment provisions of Section 2.17 will automatically be
deemed adjusted to reflect the provisions of this Section).

 

SECTION 2.12.                         Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate for ABR Borrowings.

 

(b)                                 Eurodollar Loans. The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate for
Eurodollar Borrowings.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration, by mandatory prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in paragraphs
(a) and (b) of this Section and (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and, in the case of Revolving Credit Loans, upon termination of the
Revolving Credit Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Credit Loan prior to the end of the Revolving Credit Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion

 

35

--------------------------------------------------------------------------------


 

of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.13.                         Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for any Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.14.                         Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Lender;
or

 

(ii)                                  subject any Lender or Issuing Lender to
any Tax (other than Non-Excluded Taxes or Other Taxes indemnified by
Section 2.16 and any Excluded Taxes); or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a

 

36

--------------------------------------------------------------------------------


 

consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or the Issuing Lender setting forth the amount or amounts, necessary
to compensate such Lender or the Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.15.                         Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than any loss of anticipated profits), cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss (other
than any loss of anticipated profits), cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

 

SECTION 2.16.                         Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall (except to the extent required by any Requirement
of Law) be paid free and clear of, and without any deduction or withholding on
account of, any Taxes; provided that if any Loan Party or any other applicable
withholding agent shall be required by any Requirement of Law to deduct or
withhold any Taxes from or in respect of any such payment, then (i) the
applicable Loan Party shall promptly notify the Administrative Agent of any such
requirement; (ii) the applicable withholding agent shall make such deduction or
withholding and timely pay to the relevant Governmental Authority any such Tax;
and (iii) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum
payable by such Loan Party shall be increased to the extent necessary

 

37

--------------------------------------------------------------------------------


 

so that after all required deductions of Non-Excluded Taxes and Other Taxes have
been made (including any deductions or withholdings of Non-Excluded Taxes or
Other Taxes attributable to any amounts payable under this Section 2.16) the
Administrative Agent or Lender (as applicable) receives a net payment equal to
the payment it would have received had no such deduction or withholding been
required or made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The Loan
Parties shall jointly and severally indemnify each Lender and Administrative
Agent (each, a “Tax Indemnitee”), within 10 days after written demand therefor,
for the full amount of any Non-Excluded Taxes or Other Taxes payable by such Tax
Indemnitee (including any Non-Excluded Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 2.16), and any reasonable
expenses related thereto, whether or not such Non-Excluded Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that, if the Borrower determines in its good faith judgment
that a reasonable basis exists for contesting any Non-Excluded Tax or Other Tax,
the Tax Indemnitee shall reasonably cooperate with the Borrower (at the
Borrower’s expense) in pursuing a refund of such Non-Excluded Tax or Other Tax
(and any refund received shall be payable to the Borrower to the extent provided
in Section 2.16(f)); provided, further, that (1) no such cooperation shall be
required to the extent the Tax Indemnitee determines in good faith that such
cooperation or pursuing such refund would materially prejudice the legal or
commercial position of such Tax Indemnitee and (2) no Tax Indemnitee shall be
required to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to any Loan Party or any other Person.  A
reasonably detailed certificate as to the amount of such liability and the
reasons therefor delivered by the Tax Indemnitee, or by the Administrative Agent
on its own behalf or on behalf of another Tax Indemnitee, shall be conclusive
absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Non-Excluded Taxes or Other Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent, or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent or the Borrower (as the case
may be).

 

(e)                                  Tax Forms.  Each Lender shall, at such
times as are reasonably requested by the Borrower or the Administrative Agent,
provide the Borrower and the Administrative Agent with any properly completed
and executed documentation prescribed by any Requirement of Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 2.16(e)) obsolete, expired, invalid
or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

 

Without limiting the generality of the foregoing:

 

(1)                                 Each U.S. Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(2)                                 Each Non-U.S. Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

 

38

--------------------------------------------------------------------------------


 

(A)                               two properly completed and duly signed
original copies of IRS Form W-8BEN (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

 

(B)                               two properly completed and duly signed
original copies of IRS Form W-8ECI (or any successor forms),

 

(C)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (A) two properly completed and duly signed
certificates (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
IRS Form W-8BEN (or any successor forms),

 

(D)                               to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or a
participating Lender), two properly completed and duly signed original copies of
IRS Form W-8IMY (or any successor forms) of the Non-U.S. Lender, accompanied by
a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 2.16(e) if such
beneficial owner were a Lender, as applicable (provided that if the Non-U.S.
Lender is a partnership and not a participating Lender, and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-U.S. Lender on
behalf of such beneficial owners), or

 

(E)                                two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws as a basis for claiming a complete exemption from, or a reduction in,
United States federal withholding tax on any payments to such Lender under the
Loan Documents.

 

(3)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

 

(f)                                   Refunds.  If a Tax Indemnitee determines,
in its good faith judgment, that it has received a refund (in cash or as an
offset against other cash Tax liabilities) of any Non-Excluded Taxes or Other
Taxes as to which it has received additional amounts or indemnification 
payments under this Section 2.16, then it shall pay over the amount of such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Party under this Section 2.16 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Tax Indemnitee (including any Taxes imposed with
respect to such refund) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Tax Indemnitee, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Tax Indemnitee in the event the
Tax Indemnitee is required to repay such refund to the applicable Governmental
Authority.  This subsection shall not be construed to require a Tax Indemnitee
to make available

 

39

--------------------------------------------------------------------------------


 

its tax returns (or any other information relating to its taxes which it deems
confidential) to, any Loan Party or any other Person.

 

(g)                                  General.  For the avoidance of doubt, the
term “Lender” shall, for all purposes of this Section 2.16, include any
Swingline Lender and any Issuing Lender.

 

SECTION 2.17.                         Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan
Document (except as otherwise expressly provided therein) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at an account maintained with the Administrative Agent as notified to the
Borrower and the Lenders, except as otherwise expressly provided in the relevant
Loan Document and except payments to be made directly to the Issuing Lender or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 10.06, which shall be made directly to
the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder and under any other Loan Document shall
be made in Dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (i) each Borrowing of a particular Class shall be
made from the applicable Lenders, pro rata according to the amounts of the
respective Commitments of such Class and shall be allocated pro rata among the
applicable Lenders according to the amounts of their respective Commitments of
such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans), (ii) each payment of commitment fees under
Section 2.11 shall be made for account of the Revolving Credit Lenders, and each
termination or reduction of the amount of the Revolving Credit Commitments under
Section 2.08 shall be applied to the Revolving Credit Commitments, pro rata
according to the respective Revolving Credit Commitments of the Revolving Credit
Lenders; (iii) each payment or prepayment of principal of Loans of any Class by
the Borrower shall be made for account of the applicable Lenders pro rata
according to the respective unpaid principal amounts of the Loans of such
Class held by such Lenders; and (iv) each payment of interest on Loans of any
Class by the Borrower shall be made for account of the applicable Lenders pro
rata according to the amounts of interest on such Loans of such Class then due
and payable to such Lenders.

 

(d)                                 Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans, as applicable, and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans, as applicable, of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of

 

40

--------------------------------------------------------------------------------


 

and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans, as applicable; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders or the Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)                                   Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(e), 2.06(a) and (b) or 2.17(e), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

SECTION 2.18.                         Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.16, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.16, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (unless an Incremental Term Loan is
being assigned to an existing Incremental Term Loan Lender or an Affiliate or
Approved Fund thereof) and (if a Revolving Credit Commitment is being assigned),
the Issuing Lender and the Swingline Lender to such assignee (which consent, in
each case, shall not unreasonably be withheld), (ii) such Lender shall have
received payment of

 

41

--------------------------------------------------------------------------------


 

an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it under the Loan Documents, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(c)                                  Lender.  For the avoidance of doubt, the
term “Lender” shall, for all purposes of this Section 2.18, include an Issuing
Lender and a Swingline Lender.

 

SECTION 2.19.                         Increase in Commitments.

 

(a)                                 Borrower Request.  The Borrower may by
written notice to the Administrative Agent elect to request (x) prior to the
Revolving Credit Commitment Termination Date, one or more increases to the
existing Revolving Credit Commitments  (each, an “Incremental Revolving
Commitment”) and/or (y) prior to the Revolving Credit Commitment Termination
Date, the establishment of one or more new term loan commitments (each, an
“Incremental Term Loan Commitment” and, together with the Incremental Revolving
Commitment, the “Incremental Commitments”) by an amount not in excess of the
aggregate sum of (A) $75,000,000 plus (B) an additional amount, not less than
$25,000,000 individually, so long as, in the case of clause (B), after giving
pro forma effect to the borrowings (assuming that the Revolving Credit
Commitments are fully drawn and, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn) to be
made on the Increase Effective Date, to any change in Consolidated EBITDA
resulting from the consummation of any Permitted Acquisition concurrently with
such borrowings and any increase in Indebtedness resulting from the assumption
of Indebtedness in connection with the consummation of any Permitted Acquisition
concurrently with such borrowings, the Borrower’s Consolidated Secured Leverage
Ratio for the prior Reference Period shall not be greater than 2.5:1.0.  Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which the Borrower proposes that the Incremental Commitments shall be effective,
which shall be a Business Day not less than 10 Business Days after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each assignee permitted by Section 10.07(b) to whom the Borrower proposes any
portion of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment.

 

(b)                                 Conditions.  The Incremental Commitments
shall become effective as of such Increase Effective Date; provided that:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing or would result from the borrowings (assuming,
in the case of Incremental Revolving Commitments, that such Incremental
Revolving Commitments are fully drawn) to be made on the Increase Effective Date
and the use of proceeds thereof;

 

(ii)                                  after giving pro forma effect to the
borrowings (assuming, in the case of Incremental Revolving Commitments, that
such Incremental Revolving Commitments are fully drawn) to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the assumption of Indebtedness in
connection with the consummation of any Permitted Acquisition concurrently with
such borrowings, the Borrower shall be in compliance with each of the covenants
set forth in Section 7.11 for the prior Reference Period;

 

(iii)                               The Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; and

 

(iv)                              the condition set forth in
Section 5.02(a) shall be satisfied.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Terms of Incremental Term Loans and
Incremental Commitments.  The terms and provisions of the Incremental
Commitments and Loans made pursuant thereto shall be as follows:

 

(i)                                     the terms and provisions of Loans made
pursuant to Incremental Term Loan Commitments (“Incremental Term Loans”) shall
be, except as otherwise set forth herein, as agreed between the Borrower, the
Lenders providing the Incremental Term Loans and the Administrative Agent;

 

(ii)                                  the Incremental Term Loans and Loans made
pursuant to Incremental Revolving Loan Commitments (“Incremental Revolving
Loans”) will rank pari passu in right of payment and security with the Loans;

 

(iii)                               the terms and provisions of Revolving Credit
Loans made pursuant to Incremental Revolving Commitments shall be identical to
the Revolving Credit Loans;

 

(iv)                              the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the weighted average life to
maturity of the Revolving Credit Loans on the Restatement Date; and

 

(v)                                 the maturity date of Incremental Term Loans
shall not be earlier than the Revolving Credit Commitment Termination Date.

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance satisfactory to
each of them.  The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.19.  In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Credit Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Credit Loans made pursuant to new Commitments.

 

(d)                                 Adjustment of Revolving Credit Loans.  To
the extent the Commitments being increased on the relevant Increase Effective
Date are Revolving Credit Commitments, then each Revolving Credit Lender that is
acquiring a new or additional Revolving Credit Commitment on the Increase
Effective Date shall make a Revolving Credit Loan, the proceeds of which will be
used to prepay the Revolving Credit Loans of the other Revolving Credit Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Credit Loans outstanding are held by the Revolving Credit
Lenders pro rata based on their Revolving Credit Commitments after giving effect
to such Increase Effective Date.  If there is a new borrowing of Revolving
Credit Loans on such Increase Effective Date, the Revolving Credit Lenders after
giving effect to such Increase Effective Date shall make such Revolving Credit
Loans in accordance with Section 2.01(b).

 

(e)                                  Making of Incremental Term Loans.  On any
Increase Effective Date on which Incremental Term Commitments are effective,
subject to the satisfaction of the terms and conditions in paragraph (c) of this
Section, each Lender of such Incremental Term Commitments shall make an
Incremental Term Loan to the Borrower in an amount equal to its Incremental Term
Commitment.

 

(f)                                   Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this paragraph shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Class of Loans or any such new
Commitments.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.20.                         Defaulting Lenders.

 

(a)                                 If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding LC Exposure and any outstanding Swingline Exposure of
such Defaulting Lender:

 

(i)                                     the LC Exposure and the Swingline
Exposure of such Defaulting Lender will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Commitments;  provided that (a) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure, Swingline Exposure and LC
Exposure may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the Defaulting Lender’s LC Exposure and Swingline
Exposure cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the Borrower will, not later than five Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Lender and/or the Swingline Lender, as the case may be), (a) Cash Collateralize
the obligations of the Borrower to the Issuing Lender and the Swingline Lender
in respect of such LC Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such LC Exposure or Swingline Exposure, or (b) in the case of such Swingline
Exposure, prepay (subject to Section 2.20(a)(iii) below) and/or Cash
Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Lender
and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

 

(iii)                               any amount paid by the Borrower for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated account until (subject to Section 2.20(b))
the termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority:  first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender or the Swingline Lender (pro rata as to the respective amounts owing to
each of them) under this Agreement, third to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, fourth to the payment of fees
then due and payable to the Non-Defaulting Lenders hereunder, ratably among them
in accordance with the amounts of such fees then due and payable to them, fifth
to pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to any amounts owed by the Defaulting Lender
to the Borrower hereunder, seventh to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and eighth after the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

 

(b)                                 If the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender agree in writing in their discretion
that a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in
Section 2.20(a)(iii)), such Lender will, to the extent applicable,

 

44

--------------------------------------------------------------------------------


 

purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the LC Exposure and Swingline Exposure of the Lenders to be on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such LC Exposure and Swingline Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  The Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than five Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof), and in such event the provisions of Section 2.20(a)(iii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender or any Lender may
have against such Defaulting Lender.

 

SECTION 2.21.                         Extension Offers.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Revolving Credit Commitments
with a like maturity date on a pro rata basis (based on the aggregate
outstanding principal amount of the Revolving Credit Commitments with a like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Credit Commitments and otherwise modify the
terms of such Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Revolving Credit Commitments (and related
outstandings)) (each, an “Extension,” and each group of Revolving Credit
Commitments in each case as so extended, as well as the original Revolving
Credit Commitments (not so extended), being a “Facility”; any Extended Revolving
Credit Commitments shall constitute a separate Revolving Credit Facility (an
“Extended Revolving Credit Facility”) from the portion of the Revolving Credit
Facility not being extended), so long as the following terms are satisfied: 
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Loans”), and the related outstandings, shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with the same
terms as the original Revolving Credit Commitments (and related outstandings);
provided that (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (B) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) subject to the provisions of Sections 2.04(d) and 2.05(l) to
the extent dealing with Swingline Loans and Letters of Credit which mature or
expire after a maturity date when there exists Revolving Credit Commitments with
a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Sections 2.04(d) and 2.05(l), without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued), (3) the permanent repayment of
Revolving Credit Loans with respect to, and termination of, Extended Revolving
Credit Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any

 

45

--------------------------------------------------------------------------------


 

Revolving Credit Facility on a better than a pro rata basis as compared to any
other Revolving Credit Facility with a later maturity date than such Revolving
Credit Facility and (4) assignments and participations of Extended Revolving
Credit Commitments and Extended Revolving Credit Loans shall be governed by the
same assignment and participation provisions applicable to existing Revolving
Credit Commitments and Revolving Credit Loans and (5) at no time shall there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any Initial Revolving Credit Commitments) which have more than
three different maturity dates (unless otherwise agreed by the Administrative
Agent), (iii) if the aggregate principal amount of Revolving Credit Commitments
in respect of which Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Credit Commitments offered to be extended by the
Borrower pursuant to such Extension Offer, then the Revolving Credit Loans of
such Revolving Credit Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Revolving Credit Lenders have
accepted such Extension Offer, (iv) all documentation in respect of such
Extension shall be consistent with the foregoing and (v) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.10 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Revolving Credit Commitments of the Revolving Credit Facility to be
tendered.  The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.10 and 2.17) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
(A) the consent of each Lender agreeing to such Extension with respect to one or
more of its Revolving Credit Commitments (or a portion thereof) and (B) with
respect to any Extension of the Revolving Credit Commitments, the consent of the
Issuing Lender and Swingline Lender.  All Extended Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents.  The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new Facilities or
sub-Facilities in respect of Revolving Credit Commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Facilities or sub-Facilities, in each case on terms
consistent with this Section.  In addition, if so provided in such amendment and
with the consent of each Issuing Lender, participations in Letters of Credit
expiring on or after the maturity date in respect of the Revolving Credit
Facility not being extended shall be re-allocated from Lenders holding Revolving
Credit Commitments not being extended to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such amendment.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the Facility
with the latest maturity date so that such maturity date is extended to such
later maturity date (or such later date as may be advised by local counsel to
the Administrative Agent).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least 10 Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section.

 

46

--------------------------------------------------------------------------------


 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01.                         Guarantee.  Each Guarantor hereby jointly
and severally guarantees on a senior secured basis to each Lender (and each
Affiliate of a Lender which holds any of the Obligations of the Borrower or any
other Loan Party) and the Administrative Agent and their respective successors
and assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations of the Borrower strictly in
accordance with the terms thereof (such Obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

SECTION 3.02.                         Obligations Unconditional.  The
obligations of the Guarantors under Section 3.01 are absolute and unconditional
guarantees of payment, and joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
other Loan Parties under this Agreement or any other agreement or instrument
referred to herein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement or any other agreement or instrument referred to
herein shall be done or omitted;

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under this
Agreement or any other agreement or instrument referred to herein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(iv)                              any lien or security interest granted to, or
in favor of, the Administrative Agent or any Lender or Lenders as security for
any of the Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03.                         Reinstatement.  The obligations of each
Guarantor under this Article shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such

 

47

--------------------------------------------------------------------------------


 

rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

SECTION 3.04.                         Subrogation.  Each Guarantor hereby agrees
that, until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement, it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 3.01, whether by subrogation or
otherwise, against the Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 3.05.                         Remedies.  Each Guarantor agrees that, as
between such Guarantor and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by such Guarantor for purposes of Section 3.01.

 

SECTION 3.06.                         Instrument for the Payment of Money.  Each
Guarantor hereby acknowledges that the guarantee in this Article constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
the Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
proceed by motion for summary judgment in lieu of complaint pursuant to N.Y.
Civ. Prac. L&R § 3213.

 

SECTION 3.07.                         Continuing Guarantee.  The guarantee in
this Article is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.

 

SECTION 3.08.                         Rights of Contribution.  The Guarantors
hereby agree, as between themselves, that if any Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Guarantor of any Guaranteed Obligations, then each other Guarantor shall, on
demand of such Excess Funding Guarantor (but subject to the next sentence), pay
to such Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. 
The payment obligation of a Guarantor to any Excess Funding Guarantor under this
Section shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Article III and such Excess Funding Guarantor shall not exercise any
right or remedy with respect to such excess until payment and satisfaction in
full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Guarantor that has paid an amount in excess of
its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate fair saleable value of all
properties of such Guarantor (excluding any shares of stock or other equity
interest of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of the Borrower and all of the Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder and under the other Loan Documents) of all of the Guarantors,
determined (A) with respect to any Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.

 

48

--------------------------------------------------------------------------------


 

SECTION 3.09.                         General Limitation on Guaranteed
Obligations.  In any action or proceeding involving any state corporate law, or
any state or Federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 3.01 would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor, any Lender, the Administrative
Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 4.01.                         Organization; Powers.  Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 4.02.                         Authorization; Enforceability.  The
Transactions are within the Borrower’s and each other Loan Party’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, by all necessary shareholder action.  This Agreement and each of the
other Loan Documents have been duly executed and delivered by each Loan Party
party thereto and constitutes, or when executed and delivered by such Loan Party
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party in accordance with its terms, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 4.03.                         Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for
(i) such as have been obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any Requirement of Law, (c) will not
violate any of the Loan Parties’ organizational documents, (d) will not violate
or result in a default under any Contractual Obligation upon the Borrower and
its Subsidiaries or its or their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (e) except for the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries.

 

SECTION 4.04.                         Financial Condition; No Material Adverse
Change; No Default.

 

(a)                                 Financial Condition.  The Borrower has
heretofore furnished to the Lenders its audited consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
Fiscal Years ended December 31, 2010, December 31, 2011 and December 31, 2012,
in each case reported on by KPMG LLP (the financial information described above,
the “Historical Financial Statements”).  The Historical Financial Statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absense of footnotes in the case of financial statements
referred to in clause (ii) above.  There are no liabilities of the Borrower or
any of its Subsidiaries, fixed or contingent, which are material in relation to
the consolidated financial condition of the Borrower that are not reflected in
such financial statements or in the notes thereto, other than liabilities
arising in the ordinary course of business since the respective dates of such
financial statements.

 

49

--------------------------------------------------------------------------------


 

(b)                                 No Material Adverse Change.  Since
December 31, 2012, there has not occurred any event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.05.                         Properties.

 

(a)                                 Property Generally.  Each of the Borrower
and its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, subject only to Permitted
Liens.  The Liens granted by the Security Documents constitute valid perfected
first priority Liens on the properties and assets covered by the Security
Documents, to the extent required by the Security Documents and subject to no
prior or equal Lien except those Liens permitted by Section 7.02.

 

(b)                                 Leases.  Each of the Borrower and its
Subsidiaries has complied with all obligations under all leases to which it is a
party and all such leases are in full force and effect except for such
noncompliance or ineffectiveness which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Real Property.  Schedules 7(a) and 7(b) to
the Perfection Certificate dated the Effective Date contain a true and complete
list of each interest in Real Property owned by the Borrower and any Subsidiary
as of the Effective Date and describes the type of interest therein held by the
Borrower or Subsidiary and whether such owned Real Property is leased and if
leased whether the underlying lease contains any option to purchase all or any
portion of such Real Property or any interest therein or contains any right of
first refusal relating to any sale of such Real Property or any portion thereof
or interest therein.

 

(d)                                 Flood Zone.  No Mortgage encumbers Mortgaged
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained in accordance with Section 6.06.

 

(e)                                  Intellectual Property.  Each of the
Borrower and its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 4.06.                         Litigation and Environmental Matters.

 

(a)                                 Actions, Suits and Proceedings.  There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or that involve this Agreement or the Transactions
(other than the Disclosed Matters).

 

(b)                                 Environmental Matters.  Except for the
Disclosed Matters and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any facts that could reasonably be expected to result
in any Environmental Liability.

 

(c)                                  Disclosed Matters.  Since the Restatement
Date, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

50

--------------------------------------------------------------------------------


 

SECTION 4.07.                         Compliance with Laws and Contractual
Obligations.  Each of the Borrower and its Subsidiaries is in compliance with
all Requirements of Law applicable to it or its property or all Contractual
Obligations binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default or Event of Default shall have occurred
and be continuing.

 

SECTION 4.08.                         Investment Company Act Status.  Neither
the Borrower nor its Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

SECTION 4.09.                         Taxes.  The Borrower and each of its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes levied
or imposed upon it or otherwise due and payable (including in its capacity as a
withholding agent), except, in each case, (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There is no current, pending or proposed Tax audit,
assessment, deficiency or other claim against Borrower or any of its
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 4.10.                         ERISA.  Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (a) no ERISA Event has occurred or is
reasonably expected to occur and (b) each Plan has complied with the applicable
provisions of ERISA and the Code.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) does not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 4.11.                         Disclosure.  The Loan Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the written reports,
financial statements, certificates or other written information (other than
projections and other forward looking information) furnished by or on behalf of
the Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) taken as a whole contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation thereof.

 

SECTION 4.12.                         Use of Credit.  Neither the Borrower nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock in violation of Regulation U.

 

SECTION 4.13.                         Labor Matters.  Except with respect to any
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (a) no collective bargaining agreement
or other labor contract will expire during the term of this Agreement, (b) to
the Borrower’s knowledge, no union or other labor organization is seeking to
organize, or to be recognized as bargaining representative for, a bargaining
unit of employees of the Borrower or any of its Subsidiaries, (c) there is no
pending or, to the Borrower’s knowledge, threatened strike, work stoppage,
material unfair labor practice claim or charge, arbitration or other labor
dispute against or affecting the Borrower or any of its Subsidiaries or their
respective employees and (d) there are no actions, suits, charges, demands,
claims, counterclaims or proceedings pending or, to the best of the Borrower’s
knowledge, threatened against the Borrower or any of its Subsidiaries, by or on
behalf of, or with, its employees.

 

51

--------------------------------------------------------------------------------


 

SECTION 4.14.                         Indebtedness.  Schedule 7.01 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries, in each case, outstanding as of the Restatement Date (other than
the Loan Documents (as defined in the Original Credit Agreement)), and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Schedule 7.01.

 

SECTION 4.15.                         Liens.  Schedule 7.02 is a complete and
correct list of each Lien securing Indebtedness of any Person outstanding as of
the Restatement Date (other than the Liens under the Loan Documents (as defined
in the Original Credit Agreement)) and covering any property of the Borrower or
any of its Subsidiaries, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Schedule 7.02.

 

SECTION 4.16.                         Subsidiaries.  Schedule 4.16 is a complete
and correct list of all of the Subsidiaries of the Borrower as of the
Restatement Date, together with, for each such Subsidiary, (a) the jurisdiction
of organization of such Subsidiary, (b) each Person holding ownership interests
in such Subsidiary and (c) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests.  Except as disclosed in Schedule 4.16, (i) each of the
Borrower and its Subsidiaries owns, free and clear of Liens (other than Liens
created pursuant to the Security Documents), and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 4.16, (ii) all of the issued and outstanding Capital Stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding Equity Rights with respect to
such Person.

 

SECTION 4.17.                         Solvency.  The Borrower is and, after
giving effect to the making of each Loan and the use of proceeds thereof, will
be Solvent.

 

SECTION 4.18.                         [Reserved].

 

SECTION 4.19.                         Anti-Terrorism Laws.

 

(a)                                 Anti-Terrorism Laws.  Neither the Borrower
nor any of its Subsidiaries and, to the knowledge of the Borrower, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
the Borrower, such Subsidiary or Affiliate has violated or is in violation of
Anti-Terrorism Laws.

 

(b)                                 Embargoed Persons.  Neither the Borrower nor
any of its Subsidiaries and, to the knowledge of the Borrower, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or such Affiliate that is acting or benefiting
in any capacity in connection with the Loans is an Embargoed Person.  Neither
Borrower nor any of its Subsidiaries engages in any dealings or transactions
with an Embargoed Person.

 

(c)                                  Use of Proceeds.  Neither the Borrower nor
any of its Subsidiaries and, to the knowledge of the Borrower, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
the Borrower, such Subsidiary or such Affiliate acting or benefiting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

SECTION 4.20.                         Security Documents.

 

(a)                                 Security Agreement.  The Security Agreement
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral and, (i) upon the filing of financing
statements and other filings in appropriate form in

 

52

--------------------------------------------------------------------------------


 

the offices specified on Schedule 7 to the Perfection Certificate dated the
Effective Date and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be granted or cannot be
perfected by filing financing statements, possession or control (to the extent
required by the Security Agreement) under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.

 

(b)                                 PTO Filing; Copyright Office Filing.  Upon
the filing of the IP Security Agreements in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, the Liens
created by such IP Security Agreements shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in Trademark and Patents (each as defined in the applicable IP
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in the applicable IP Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Permitted Liens.

 

(c)                                  Valid Liens.  Each Security Document
delivered pursuant to Section 6.13 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document), such Security Document will
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral (other than
Collateral in which a security interest cannot be granted or cannot be perfected
by filing financing statements, possession or control (to the extent required by
the Security Agreement) under the UCC), in each case subject to no Liens other
than Permitted Liens.

 

SECTION 4.21.                         Insurance.  All insurance maintained by
the Loan Parties is in full force and effect, all premiums have been duly paid,
no Loan Party has received notice of violation or cancellation thereof, and the
use, occupancy and operation of the Real Property comply with all insurance
requirements, and there exists no default under any insurance requirement, in
each case, where the failure to comply with the foregoing could reasonably be
expected to result in a Material Adverse Effect.  Each Loan Party has insurance
in such amounts and covering such risks and liabilities as are customary for
companies of a similar size engaged in similar businesses in similar locations.

 

ARTICLE V

 

CONDITIONS

 

SECTION 5.01.                         Conditions of Initial Credit Extensions. 
The obligations of the Lenders to make the initial Loans and of the Issuing
Lender to issue or continue its initial Letters of Credit hereunder shall not
become effective until the date on which the Administrative Agent and the
Collateral Agent shall have received each of the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance
(or such condition shall have been waived in accordance with Section 10.05):

 

(a)                                 Executed Counterparts.  From each party
hereto, a counterpart of this Agreement.

 

(b)                                 Opinion of Counsel to the Loan Parties. A
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Restatement Date of Wilmer Cutler Pickering Hale and Dorr LLP, counsel for
the Loan Parties, substantially in the form of Exhibit E and Brownstein Hyatt
Farber Schreck, LLP, special Nevada counsel for the Loan Parties, in form and
substance reasonably satisfactory

 

53

--------------------------------------------------------------------------------


 

to the Administrative Agent, and covering such other matters relating to the
Loan Parties, this Agreement or the Transactions as the Administrative Agent
shall reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinions to the Lenders and the Administrative Agent).

 

(c)                                  Officer’s Certificate.  A certificate,
dated the Restatement Date and signed by a senior executive officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Sections 5.02(a) and (b).

 

(d)                                 Corporate Documents.  Such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(e)                                  Solvency Certificate.  A Solvency
Certificate, dated the Restatement Date, signed by the chief financial officer
of the Borrower.

 

(f)                                   Lien Searches.  Certified copies of
requests for information or searches dated a date reasonably near the date
hereof listing all effective financing statements and tax and judgment Liens
which name or evidence any Loan Party (under its name or any previous name) as
transferor or debtor, together with copies of such financing statements or other
evidence of Liens.

 

(g)                                  Substantially concurrently with the
Restatement Date, the repayment in full of the Existing Term Loan Facility.

 

(h)                                 Financial Statements.  The Historical
Financial Statements.

 

(i)                                     Patriot Act.  All documentation and
information as is reasonably requested in writing at least 3 days prior to the
Restatement Date by the Administrative Agent about the Loan Parties to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act.

 

(j)                                    Borrowing Request.  A Borrowing Request
or letter of credit request, as applicable, relating to the initial credit
extensions hereunder.

 

(k)                                 Fees and Expenses.  Payment in full in cash
of all fees and expenses required to be paid hereunder and the Engagement Letter
and invoiced two days prior to the Restatement Date.

 

SECTION 5.02.                         Each Credit Event.  The obligation of each
Lender to make any Loan, and of the Issuing Lender to issue, amend, renew or
extend any Letter of Credit, are additionally subject to the satisfaction of the
following conditions:

 

(a)                                 the representations and warranties of the
Borrower set forth in Article IV, and of each Loan Party in each of the other
Loan Documents to which it is a party, shall be true and correct on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
date); and

 

(b)                                 at the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

54

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and
(b) of the immediately preceding sentence.

 

In addition to the other conditions precedent herein set forth, if any Revolving
Credit Lender becomes, and during the period it remains, a Defaulting Lender,
the Issuing Lender will not be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, and the Swingline Lender will not be
required to make any Swingline Loan, unless the Issuing Lender or the Swingline
Lender, as the case may be, is satisfied that any exposure that would result
therefrom is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof
satisfactory to the Issuing Lender or the Swingline Lender in its sole
discretion, in each case, in accordance with Section 2.20.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01.                         Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 within 90 days after the end of each Fiscal
Year of the Borrower, the audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries as of the end of and for such year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                                 within 45 days after the end of the first
three fiscal quarters of the Borrower, the consolidated balance sheets and
related consolidated statements of income and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Responsible Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a
Responsible Officer (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 7.11 and, in the
case of audited financial statements, setting forth reasonably detailed
calculations demonstrating Excess Cash Flow and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the most
recent audited financial statements of the Borrower referred to in
Section 4.04(a) or delivered pursuant to Section 6.01(a) and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d)                                 promptly upon receipt thereof, copies of all
other reports submitted to the Borrower by its independent certified public
accountants in connection with any annual or interim audit or review of the
books of the Borrower made by such accountants;

 

55

--------------------------------------------------------------------------------


 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

SECTION 6.02.                         Notices of Material Events.  The Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Subsidiaries, other than disputes in the
ordinary course of business or, whether or not in the ordinary of business,
disputes involving amounts exceeding $10,000,000;

 

(c)                                  the occurrence of any ERISA Event that,
individually or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03.                         Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.03.

 

SECTION 6.04.                         Payment of Taxes and Other Obligations. 
The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make such payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

SECTION 6.05.                         Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

SECTION 6.06.                         Maintenance of Insurance.  The Borrower
will, and will cause each of its Subsidiaries to, maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, which shall be
endorsed or (i) provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 30 days
after receipt by the Collateral Agent of written notice thereof, (ii) name the
Collateral Agent as mortgagee (in the case of property insurance) or additional
insured on behalf of the Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance),

 

56

--------------------------------------------------------------------------------


 

as applicable, and (iii) be reasonably satisfactory in all other respects to the
Collateral Agent.If any portion of any Mortgaged Property is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area  with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

SECTION 6.07.                         Books and Records.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.

 

SECTION 6.08.                         Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at the expense of the Borrower and at such
reasonable times; provided that the Administrative Agent and each Lender shall
be limited to one such visit or inspection each during any Fiscal Year, except
that such limitation shall not apply at any time a Default has occurred and is
continuing.

 

SECTION 6.09.                         Lender Meetings.  The Borrower will,
within 5 days after the financial information described in Section 6.01(a) are
required to be delivered the Borrower, at the request of the Administrative
Agent or Required Lenders, hold a meeting by conference call (the costs of such
call to be paid by the Borrower) with all Lenders who choose to attend such
meeting, at which meeting shall be reviewed the financial results of the
previous Fiscal Year.

 

SECTION 6.10.                         [Reserved].

 

SECTION 6.11.                         Compliance with Laws and Contractual
Obligations.  The Borrower will, and will cause each of its Subsidiaries to,
comply with all Requirements of Law (including any Environmental Laws)
applicable to it or its property, and all Contractual Obligations binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 6.12.                         Use of Proceeds and Letters of Credit. 
The proceeds of the Revolving Credit Loans to be made on the Restatement Date
will be used to pay down any amount outstanding under the Existing Term Loan
Facility and to pay related fees and expenses.  The proceeds of the Revolving
Credit Loans made after the Restatement Date, and the Letters of Credit issued
hereunder, will be used for general corporate purposes of the Borrower and its
Subsidiaries including acquisitions permitted hereunder.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 6.13.                         Additional Guarantors; Further Assurances.

 

(a)                                 Guarantors.  The Borrower will take such
action, and will cause each of its Domestic Subsidiaries (other than Immaterial
Subsidiaries) to take such action, from time to time as shall be necessary to
ensure that such Domestic Subsidiaries of the Borrower are “Guarantors”
hereunder.  Without limiting the generality of the foregoing, in the event that
the Borrower or any of its Subsidiaries shall form or acquire any new Domestic
Subsidiary (other than an Immaterial Subsidiary) that shall constitute a
Subsidiary hereunder or any Domestic Subsidiary shall cease to be an Immaterial
Subsidiary, the Borrower and its Subsidiaries will cause such Subsidiary to,
within 30 days of such event:

 

(i)                                     become a “Guarantor” hereunder, and a
“Securing Party” under the Security Agreement pursuant to a Subsidiary Joinder
Agreement;

 

57

--------------------------------------------------------------------------------


 

(ii)                                  cause such Domestic Subsidiary to take
such action (including delivering such shares of stock, executing and delivering
such UCC financing statements) as shall be necessary to create and perfect valid
and enforceable first priority Liens on substantially all of the personal
property of such new Subsidiary as collateral security for the obligations of
such new Subsidiary hereunder to the extent required pursuant to the Security
Agreement; and

 

(iii)                               deliver such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Loan Parties pursuant to Section 5.01 on the
Restatement Date as the Administrative Agent shall reasonably request.

 

In addition, promptly but in no event later than 30 days following the formation
or acquisition of a Foreign Subsidiary (which period may be extended by the
Administrative Agent in its sole discretion), the Borrower will take such
action, and will cause each of its Domestic Subsidiaries (other than Immaterial
Subsidiaries) to take such action, from time to time as shall be necessary to
ensure that 65% of the equity interests of each Foreign Subsidiary that is
directly owned by the Borrower or any Domestic Subsidiary (a “First-Tier Foreign
Subsidiary”) shall be pledged in favor of the Administrative Agent (or a
sub-agent thereof) for the benefit of the Lenders, pursuant to the Security
Agreement or such other pledge or similar agreement as the Administrative Agent
shall reasonably request (and in that connection Borrower will, and will cause
such Domestic Subsidiary to, comply with the other requirements of this
Section).

 

(b)                                 Further Assurances.  The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to take
such action from time to time as shall reasonably be requested by the
Administrative Agent or Collateral Agent to effectuate the purposes and
objectives of this Agreement and to confirm the validity, perfection and
priority of the Lien of the Security Documents.  Without limiting the foregoing,
but subject to the 65% limitation in the last paragraph of Section 6.13(a), in
the event that any additional Capital Stock shall be issued by any Domestic
Subsidiary or First-Tier Foreign Subsidiary (other than an Immaterial
Subsidiary), the Loan Parties agree forthwith to deliver to the Collateral Agent
pursuant to the Security Agreement the certificates evidencing such shares of
stock, accompanied by undated stock powers executed in blank and to take such
other action as the Administrative Agent or Collateral Agent shall request to
perfect the security interest created therein pursuant to the Security
Agreement.

 

(c)                                  Mortgages.  Promptly grant to the
Collateral Agent, within 30 days of the acquisition thereof, a security interest
in and Mortgage on each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Restatement Date and that, together with
any improvements thereon, individually has a fair market value of at least
$5,000,000.  Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Liens or other Liens acceptable to the Collateral
Agent.  The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full.  Such Loan Party
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Administrative Agent or the Collateral Agent shall
require to confirm the validity, perfection and priority of the Lien of any
Mortgage against such after-acquired Real Property (including a title policy, a
survey, flood determination and local counsel opinion and such other documents
as are reasonably required by the Administrative Agent or the Collateral Agent
(in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent) in respect of such Mortgage).

 

SECTION 6.14.                         Qualified ECP Guarantors. Each Qualified
ECP Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Guarantor to honor all of its obligations under
this Guarantee in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 6.14 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 6.14, or otherwise under the Guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this

 

58

--------------------------------------------------------------------------------


 

Section 6.14 shall remain in full force and effect until a discharge of the
Obligations. Each Qualified ECP Guarantor intends that this Section 6.14
constitute, and this Section 6.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 7.01.                         Indebtedness.  The Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 Indebtedness of the Loan Parties created
hereunder and under the other Loan Documents;

 

(b)                                 Indebtedness of the Loan Parties existing on
the date hereof and set forth on Schedule 7.01 and any refinancings,
replacements or renewals thereof; provided that (A) any such refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being renewed, replaced or refinanced, plus
the amount of any premiums required to be paid thereon and reasonable fees and
expenses associated therewith and (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed, replaced or refinanced;

 

(c)                                  (i) Indebtedness of any Loan Party owing to
any other Loan Party and (ii) Indebtedness of any Subsidiary that is not a Loan
Party owing to the Borrower or any Subsidiary; provided that the aggregate
principal amount of Indebtedness owing to the Loan Parties under clause
(ii) above, together with (x) the aggregate amount of Investments by the Loan
Parties in Subsidiaries that are not Loan Parties under Section 7.06(c)(ii) and
(y) the aggregate principal amount of Permitted Acquisition Consideration paid
for Permitted Acquisitions of or in any Subsidiary that shall not be or, after
giving effect to such Permitted Acquisition, shall not become a Guarantor under
Section 7.06(g), shall not exceed $25,000,000 at any time outstanding;

 

(d)                                 Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof in an
amount not to exceed $50,000,000, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred prior to, at the time of or
within 90 days after such acquisition or the completion of such construction or
improvement;

 

(e)                                  Indebtedness of any Person that becomes a
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary and (ii) the sum of
(x) the aggregate principal amount of Indebtedness permitted by this clause
(e) plus (y) the aggregate sales price in respect of Sale/Leaseback Transactions
incurred under Section 7.12 shall not exceed $15,000,000 at any time
outstanding;

 

(f)                                   other Indebtedness not described in the
foregoing clauses (a) through (e) and clauses (g) and (h) in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding;

 

59

--------------------------------------------------------------------------------


 

(g)                                  Indebtedness under Swap Agreements with
respect to interest rates, foreign currency exchange rates or commodity prices,
in each case not entered into for speculative purposes; and

 

(h)                                 other Indebtedness not described in the
foregoing clauses (a) through (g); provided that both (x) immediately prior to
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (y) after giving effect to the incurrence of such
Indebtedness the Borrower shall be in compliance with a Consolidated Leverage
Ratio that is 0.25 less than the Consolidated Leverage Ratio for the relevant
period set forth in Section 7.11(a) and (z) the maturity of such Indebtedness at
the time of incurrence shall not be earlier then 91 days following the latest
maturity date of the Revolving Credit Loans and the weighted average life to
maturity of such Indebtedness at the time of incurrence shall not be shorter
than that of the latest maturity date of the Revolving Credit Loans.

 

SECTION 7.02.                         Liens.  The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)                                 Liens created pursuant to the Loan
Documents;

 

(b)                                 Permitted Liens;

 

(c)                                  any Lien on any property or asset of the
Borrower or any of its Subsidiaries existing on the date hereof and set forth on
Schedule 7.02 (excluding, however, following the making of the initial Loans
hereunder as of the Restatement Date, Liens securing Indebtedness to be repaid
with the proceeds of such Loans, as indicated on Schedule 7.02); provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries and (ii) any such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals,
replacements and combinations thereof that do not increase the outstanding
principal amount thereof or commitment therefor, in each case, as in effect on
the date hereof;

 

(d)                                 Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by Section 7.01(d),
(ii) such Liens and the Indebtedness secured thereby are incurred prior to, at
the time of or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any other property or
assets of the Borrower or any Subsidiary;

 

(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien secures Indebtedness permitted by Section 7.01(e), (ii) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (iii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iv) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the original outstanding principal amount thereof; and

 

(f)                                   Liens securing Indebtedness or other
obligations in an aggregate amount not exceeding $25,000,000 at any time
outstanding.

 

SECTION 7.03.                         Mergers, Consolidations, Etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except that:

 

60

--------------------------------------------------------------------------------


 

(a)                                 any Subsidiary may be merged or consolidated
with or into the Borrower so long as (i) the Borrower is the surviving entity or
(ii) if the Borrower is not the surviving entity, such surviving entity (w) is a
wholly owned Domestic Subsidiary that is a direct or indirect parent of each
other Subsidiary of the Borrower, (x) enters into an assumption agreement with
respect to the Obligations of the Borrower reasonably satisfactory to the
Administrative Agent, (y) if requested by the Administrative Agent, provides
such evidence of power and authority and validity of such assumed Obligations as
the Administrative Agent may reasonably request, provided that the Lien on and
security interest in such property granted or to be granted in favor of the
Collateral Agent under the Security Documents shall be maintained or created in
accordance with Section 6.13 and (z) the Borrower provides all documentation and
information reasonably requested in writing by the Administrative Agent about
the successor Borrower to the extent required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act.

 

(b)                                 any Subsidiary may be merged or consolidated
with or into any other Subsidiary, so long as if any Subsidiary party to such
transaction is a Loan Party, the surviving entity thereof is or becomes a Loan
Party at the time of consummation of such merger or consolidation, provided that
the Lien on and security interest in such property granted or to be granted in
favor of the Collateral Agent under the Security Documents shall be maintained
or created in accordance with Section 6.13;

 

(c)                                  liquidations or dissolutions of
Subsidiaries that are not Loan Parties; and

 

(d)                                 mergers or consolidations permitted by
Section 7.06(c), (g) and (h).

 

SECTION 7.04.                         Dispositions.  The Borrower will not, and
will not permit any of its Subsidiaries to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its business or property, whether now owned or hereafter acquired (including
receivables and leasehold interests), except:

 

(a)                                 obsolete or worn-out property, tools or
equipment no longer used or useful in its business;

 

(b)                                 any inventory or other property sold or
disposed of in the ordinary course of business and for fair consideration;

 

(c)                                  any Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its property to the
Borrower or any wholly owned Subsidiary of the Borrower that is a Guarantor;

 

(d)                                 the Capital Stock of any Subsidiary may be
sold, transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary of the Borrower that is a Guarantor;

 

(e)                                  Dispositions of property by the Borrower or
any Subsidiary the aggregate fair market value of which in any Fiscal Year does
not exceed 10% of the consolidated assets of the Borrower and its Subsidiaries
as of the end of the immediately preceding Fiscal Year of the Borrower; provided
that, at the time of any such Disposition pursuant to this clause (e) and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; and

 

(f)                                   Investments permitted by
Section 7.06(c) and (h).

 

SECTION 7.05.                         Lines of Business.  The Borrower will not,
and will not permit any of its Subsidiaries to, engage to any material extent in
any business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related thereto.

 

61

--------------------------------------------------------------------------------


 

SECTION 7.06.                         Investments and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, make or
suffer to exist any Investment in any Person or purchase or otherwise acquire
(in one transaction or a series of transactions) any assets of any other Person
constituting a business, except:

 

(a)                                 Cash Equivalents;

 

(b)                                 Investments (other than Investments
permitted under clauses (a) and (d) of this Section) existing on the date hereof
and set forth on Schedule 7.06;

 

(c)                                  (i) Investments by any Loan Party in any
other Loan Party; and (ii) Investments by the Borrower or any Subsidiary in any
Subsidiary that is not a Loan Party; provided that that the aggregate amount of
Investments by the Loan Parties in Subsidiaries that are not Loan Parties under
clause (ii) above, together with (x) the aggregate principal amount of
Indebtedness owing to the Loan Parties incurred under Section 7.01(c)(ii) and
(y) the aggregate principal amount of Permitted Acquisition Consideration paid
for Permitted Acquisitions of or in any Subsidiary that shall not be or, after
giving effect to such Permitted Acquisition, shall not become a Guarantor under
Section 7.06(g), shall not exceed $25,000,000 at any time outstanding;

 

(d)                                 Indebtedness permitted by Section 7.01
(other than Indebtedness permitted by Section 7.01(c)(ii));

 

(e)                                  purchases of inventory and other property
to be sold or used in the ordinary course of business;

 

(f)                                   [Reserved].

 

(g)                                  Permitted Acquisitions; provided that the
aggregate amount of Permitted Acquisition Consideration of such Permitted
Acquisitions made or provided by the Borrowers or any Subsidiary to any
Subsidiary that shall not be or, after giving effect to such Permitted
Acquisition, shall not become a Guarantor, together with (x) the aggregate
principal amount of Indebtedness owing to the Loan Parties incurred under
Section 7.01(c)(ii) and (y) the aggregate amount of Investments by the Loan
Parties in Subsidiaries that are not Loan Parties under Section 7.06(c)(ii),
shall not exceed $25,000,000; and

 

(h)                                 other Investments in an aggregate amount
(valued at cost) since the Restatement Date not exceeding $15,000,000 plus, so
long as immediately after giving effect to any such Investment, no Default or
Event of Default shall have occurred and be continuing, the Available Amount.

 

SECTION 7.07.                         Restricted Payments.  The Borrower will
not, and will not permit any of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except that:

 

(a)                                 the Borrower may declare and pay dividends
with respect to its Capital Stock payable solely in additional shares of its
Capital Stock;

 

(b)                                 the Borrower may make Restricted Payments
after the Restatement Date in an aggregate amount not exceeding $30,000,000 in
any Fiscal Year plus, so long as immediately after giving effect to any such
Restricted Payment the Total Leverage Incurrence Test (calculated on a Pro Forma
Basis) would have been satisfied, the Available Amount; provided that, at the
time of any Restricted Payment pursuant to this clause (b) and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;

 

(c)                                  the Borrower may repurchase restricted
stock from its employees at the lower of cost or market pursuant to an
arrangement approved by the board of directors of the Borrower (each, a “Stock
Repurchase”); provided that (i) at the time of any such Stock Repurchase and
immediately after giving effect thereto, no Default shall have occurred and be
continuing and (ii) the Borrower shall be compliant on a Pro

 

62

--------------------------------------------------------------------------------


 

Forma Basis with each of the covenants set forth in Section 7.11 as of the last
day of the most recently ended fiscal quarter for which financial statements are
required to be delivered pursuant to Section 6.01(a) and (b) after giving effect
to any such Stock Repurchase; and

 

(d)                                 the Borrower may purchase, redeem or acquire
any Capital Stock of the Borrower in an aggregate amount since the Restatement
Date not to exceed $50,000,000; provided that at the time of such purchase,
redemption or acquisition pursuant to this clause (d) and immediately after
giving effect thereto, no Default or Event of Default shall have occurred or be
continuing.

 

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

 

SECTION 7.08.                         Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)                                 transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
a Person that is not an Affiliate;

 

(b)                                 transactions between or among the Borrower
and one or more of its wholly-owned Subsidiaries not involving any other
Affiliate;

 

(c)                                  any Investment permitted by Section 7.06;

 

(d)                                 [Reserved].

 

(e)                                  any Restricted Payment permitted by
Section 7.07; and

 

(f)                                   any Affiliate who is a natural person may
serve as an employee or director of the Borrower and receive reasonable
compensation for his services in such capacity.

 

SECTION 7.09.                         Restrictive Agreements.  The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien securing
the Obligations upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; except:

 

(i)                                     restrictions and conditions imposed by
law or by the Loan Documents;

 

(ii)                                  restrictions and conditions existing on
the Restatement Date set forth on Schedule 7.09 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition);

 

(iii)                               customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or its assets
pending such sale; provided that such restrictions and conditions apply only to
the Subsidiary or such assets to be sold and such sale is permitted hereunder;

 

63

--------------------------------------------------------------------------------


 

(iv)                              with respect to clause (a) above,
(x) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness or relating to
any other Indebtedness permitted by this Agreement if such restrictions or
conditions apply to Liens other than the Liens created pursuant to the Loan
Documents and (y) customary provisions in leases and other contracts restricting
the assignment thereof; and

 

(v)                                 with respect to clause (a) above, provisions
in any lease or lease agreement, or any restrictions or conditions imposed by
any landlord, prohibiting or restricting the granting, creation or incurrence of
any liens on any premises leased by the Borrower or any of its Subsidiaries.

 

SECTION 7.10.                         Swap Agreements.  The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any Swap Agreement,
other than Swap Agreements entered into with any of the Lenders or an Affiliate
of any Lender or in the ordinary course of business to hedge or mitigate risks
to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

SECTION 7.11.                         Financial Covenants.

 

(a)                                 Maximum Consolidated Leverage Ratio. 
Beginning with the fiscal quarter ending on March 31, 2012, the Borrower will
not permit the Consolidated Leverage Ratio, as of the last day of any Reference
Period ending during any period (inclusive of the beginning and ending dates of
each such period) in the table below, to exceed the ratio set forth opposite
such period in the table below:

 

Reference Period

 

Consolidated
Leverage Ratio

Effective Date – December 31, 2013

 

3.50 to 1.0

January 1, 2014 – December 31, 2014

 

3.50 to 1.0

January 1, 2015 and thereafter

 

3.25 to 1.0

 

(b)                                 Minimum Interest Coverage Ratio.  Beginning
with the fiscal quarter ending on March 31, 2012, the Borrower will not permit
the Consolidated Interest Coverage Ratio, as of the last day of any Reference
Period, to be less than 3.00 to 1.00.

 

SECTION 7.12.                         Sale-Leasebacks.  The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any arrangement with
any Person providing for the leasing by the Borrower or any Subsidiary of real
or personal property which has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary (a “Sale/Leaseback
Transaction”), except for Sale/Leaseback Transactions by the Borrower and its
Subsidiaries with an aggregate sales price not exceeding, taken together with
sum of the aggregate principal amount of Indebtedness permitted under clause
(e) of Section 7.01, $15,000,000.

 

SECTION 7.13.                         Modifications of Organizational Documents
and Certain Other Agreements.  The Borrower will not, and will not permit any of
its Subsidiaries to, consent to any modification, supplement or waiver of any of
the provisions of the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries that could reasonably be expected to be
materially adverse to the interests of the Lenders.

 

SECTION 7.14.                         Prepayments, Etc. of Certain
Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly (a) prepay, redeem, purchase, defease or
otherwise satisfy or make any unscheduled payment, in each case, prior to the
scheduled maturity thereof in any manner (whether directly or indirectly) on
Junior Indebtedness, (except for payments in an aggregate amount not exceeding
$30,000,000 plus, so long as immediately prior to and after giving effect to any
such payment the Total Leverage Incurrence Test (calculated on a Pro Forma
Basis) would have been satisfied, the Available Amount; provided that, at the
time of such payment pursuant to this clause (a) and immediately after giving
effect thereto, no Default or Event of Default shall

 

64

--------------------------------------------------------------------------------


 

have occurred and be continuing, or (b) make any payment in violation of any
subordination terms of, any Junior Indebtedness for borrowed money (other than
any intercompany Indebtedness and the Loans).

 

SECTION 7.15.                         Fiscal Year.  The Borrower will not change
its Fiscal Year-end to a date other than December 31.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.01.                         Events of Default. If any of the following
events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
certificate furnished pursuant to or in connection with this Agreement or any
other Loan Document or any such amendment, modification or waiver, shall prove
to have been incorrect in any material respect when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the existence of the Borrower) or 6.10 or in Article VII or any
of its respective obligations contained in Section 4.01 or 4.02 of the Security
Agreement;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Section) or any other
Loan Document and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (given at the
request of any Lender);

 

(f)                                   the Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable;

 

(g)                                  any default occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a

 

65

--------------------------------------------------------------------------------


 

substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more final judgments or court orders
for the payment of money in an aggregate amount in excess of $15,000,000 shall
be rendered against the Borrower or any Subsidiary or any combination thereof
and such final judgments or court orders shall not be covered by insurance and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             a Change in Control shall occur; or

 

(n)                                 the Liens created by the Security Documents
shall at any time not constitute a valid and perfected Lien on the property
intended to be covered thereby in favor of the Administrative Agent, free and
clear of all other Liens (other than Liens permitted under Section 7.02 or under
the respective Security Documents), or, except for expiration in accordance with
the express terms thereof, any of the Loan Documents shall for any reason cease
to be in full force and effect or to be valid and binding on any of the Loan
Parties party thereto, or the validity or enforceability thereof shall be
contested by any Loan Party;

 

then, and in every such event (other than any event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to any Loan Party described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

66

--------------------------------------------------------------------------------


 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

SECTION 9.01.                         Appointment and Authority.  Each Lender
Party hereby irrevocably appoints Citi to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and Citi hereby accepts such appointment as Administrative Agent and
Collateral Agent.  Each Lender Party hereby authorizes the Administrative Agent
and the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent and the Collateral Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Collateral Agent and the Lender
Parties, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

 

SECTION 9.02.                         Administrative Agent and Collateral Agent
Individually.

 

(a)                                 The Person serving as the Administrative
Agent or the Collateral Agent shall have the same rights and powers in its
capacity as a Lender Party as any other Lender Party and may exercise the same
as though it were not the Administrative Agent or the Collateral Agent, and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent or the Collateral Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent or
the Collateral Agent hereunder and without any duty to account therefor to the
Lender Parties.

 

(b)                                 Each Lender Party understands that the
Person serving as the Administrative Agent and the Collateral Agent, acting in
its individual capacity, and its Affiliates (collectively, the “Agent’s Group”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 9.02 as the “Activities”) and may engage in the Activities with
or on behalf of one or more of the Loan Parties or their respective Affiliates. 
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates.  Each Lender Party understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lender Parties that are not
members of the Agent’s Group.  None of the Administrative Agent, the Collateral
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf of the Lender Parties, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent and Collateral Agent shall deliver or
otherwise make available to each Lender Party such documents as are expressly
required by any Loan Document to be transmitted by the Administrative Agent and
the Collateral Agent to the Lender Parties.

 

(c)                                  Each Lender Party further understands that
there may be situations where members of the Agent’s Group or their respective
customers (including the Loan Parties and their Affiliates) either now have or
may in the future have interests or take actions that may conflict with the
interests of any one or more of the Lender Parties (including the interests of
the Lender Parties hereunder and under the other Loan Documents).  Each Lender
Party agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Administrative
Agent and Collateral Agent being a member of the Agent’s Group, and that each
member

 

67

--------------------------------------------------------------------------------


 

of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender Party.  None of (i) this Agreement nor any
other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent, Collateral Agent or any member of
the Agent’s Group to any Lender Party including any such duty that would prevent
or restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.

 

SECTION 9.03.                         Duties of the Administrative Agent and
Collateral Agent; Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s and Collateral
Agent’s duties hereunder and under the other Loan Documents are solely
ministerial and administrative in nature and the Administrative Agent and
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents.  Without limiting the
generality of the foregoing, the Administrative Agent and Collateral Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent and the Collateral Agent shall not be required to take
any action that, in their opinion or the opinion of their counsel, may expose
the Administrative Agent and Collateral Agent or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable law.

 

(b)                                 The Administrative Agent and the Collateral
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
and the Collateral Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 10.05 or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until the
Borrower or any Lender Party shall have given notice to the Administrative Agent
and the Collateral Agent describing such Default and such event or events.

 

(c)                                  Neither the Administrative Agent,
Collateral Agent nor any member of the Agent’s Group shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement, any other Loan Document or the Information Memorandum, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Security Documents or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent and the Collateral Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent, the Collateral Agent or any of
its Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender Party and each Lender Party
confirms to the Administrative Agent and the Collateral Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent, the Collateral Agent or any of its Related Parties.

 

SECTION 9.04.                         Reliance by Administrative Agent and
Collateral Agent.  The Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message,

 

68

--------------------------------------------------------------------------------


 

Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Administrative Agent and the Collateral Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender Party, the Administrative Agent and
the Collateral Agent may presume that such condition is satisfactory to such
Lender Party unless an officer of the Administrative Agent and the Collateral
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender Party prior to the making of such Loan
or the issuance of such Letter of Credit, and in the case of a Borrowing, such
Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.  The Administrative Agent and
the Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower or any other Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 9.05.                         Delegation of Duties.  The Administrative
Agent and the Collateral Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent and the
Collateral Agent.  The Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  Each such sub-agent and
the Related Parties of the Administrative Agent and the Collateral Agent and
each such sub-agent shall be entitled to the benefits of all provisions of this
Article IX and Section 10.06 (as though such sub-agents were the “Administrative
Agent” and the “Collateral Agent” under the Loan Documents) as if set forth in
full herein with respect thereto.

 

SECTION 9.06.                         Resignation of Administrative Agent and
Collateral Agent.

 

(a)                                 The Administrative Agent or the Collateral
Agent may at any time give notice of its resignation to the Lender Parties and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or the Collateral Agent gives notice of its
resignation (such 30-day period, the “Lender Party Appointment Period”), then
the retiring Administrative Agent or Collateral Agent, as applicable, may (in
consultation with the Borrower), on behalf of the Lender Parties, appoint a
successor Administrative Agent or Collateral Agent meeting the qualifications
set forth above.  In addition and without any obligation on the part of the
retiring Administrative Agent or Collateral Agent to appoint, on behalf of the
Lender Parties, a successor Administrative Agent or Collateral Agent, the
retiring Administrative Agent or Collateral Agent may at any time upon or after
the end of the Lender Party Appointment Period notify the Borrower and the
Lender Parties that no qualifying Person has accepted appointment as successor
Administrative Agent or Collateral Agent and the effective date of such retiring
Administrative Agent’s or Collateral Agent’s resignation which effective date
shall be no earlier than three business days after the date of such notice. 
Upon the resignation effective date established in such notice and regardless of
whether a successor Administrative Agent or Collateral Agent has been appointed
and accepted such appointment, the retiring Administrative Agent’s or Collateral
Agent’s resignation shall nonetheless become effective and (i) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations as Administrative Agent or Collateral Agent, as applicable,
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or the Collateral Agent shall instead be made by or to each
Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent and the Collateral Agent as provided for above in
this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent or Collateral Agent of the retiring (or retired) Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from all of its duties and obligations as Administrative
Agent or Collateral Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.06

 

69

--------------------------------------------------------------------------------


 

shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Collateral Agent was acting as Administrative
Agent and Collateral Agent.

 

(b)                                 Any resignation pursuant to this Section by
a Person acting as Administrative Agent shall, unless such Person shall notify
the Borrower and the Lender Parties otherwise, also act to relieve such Person
and its Affiliates of any obligation to advance or issue new, or extend
existing, Swingline Loans or Letters of Credit where such advance, issuance or
extension is to occur on or after the effective date of such resignation.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, (iii) the successor Swingline Lender shall enter
into an Assignment and Assumption and acquire from the retiring Swingline Lender
each outstanding Swingline Loan of such retiring Swingline Lender for a purchase
price equal to par plus accrued interest and (iv) the successor Issuing Lender
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the Issuing
Lender and/or the Swingline Lender may, upon prior written notice to the
Borrower and the Administrative Agent, resign as Issuing Lender or Swingline
Lender, respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 30 days after the date
of such notice); provided that such resignation by the Issuing Lender will have
no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Lender; and provided, further, that such resignation by the
Swingline Lender will have no effect on its rights in respect of any outstanding
Swingline Loans or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Swingline Loan.

 

(d)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Required Lenders (determined
after giving effect to Section 10.05) may by notice to the Borrower and such
Person remove such Person as Administrative Agent and appoint a replacement
Administrative Agent hereunder.  Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent is appointed and (ii) the date five Business
Days after the giving of such notice by the Required Lenders (regardless of
whether a replacement Administrative Agent has been appointed).

 

SECTION 9.07.                         Non-Reliance on Administrative Agent and
Collateral Agent and Other Lender Parties.

 

(a)                                 Each Lender Party confirms to the
Administrative Agent and Collateral Agent, each other Lender Party and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on the Administrative Agent and the
Collateral Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) in taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

 

(b)                                 Each Lender Party acknowledges that (i) it
is solely responsible for making its own independent appraisal and investigation
of all risks arising under or in connection with this Agreement and the other
Loan Documents, (ii) that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any other Lender Party or any of
their respective Related Parties, made its own appraisal and investigation of
all risks

 

70

--------------------------------------------------------------------------------


 

associated with, and its own credit analysis and decision to enter into, this
Agreement based on such documents and information, as it has deemed appropriate
and (iii) it will, independently and without reliance upon the Administrative
Agent, the Collateral Agent, any other Lender Party or any of their respective
Related Parties, continue to be solely responsible for making its own appraisal
and investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:

 

(i)                                     the financial condition, status and
capitalization of the Borrower and each other Loan Party;

 

(ii)                                  the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and each other Loan Document and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

(iii)                               determining compliance or non-compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;

 

(iv)                              the adequacy, accuracy and/or completeness of
the Information Memorandum and any other information delivered by the
Administrative Agent, any other Lender Party or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

(c)                                  No Other Duties, etc.  Anything herein to
the contrary notwithstanding, none of the Persons acting as Arrangers,
syndication agent or document agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent and the Collateral Agent or as a Lender Party hereunder.

 

SECTION 9.08.                         Withholding Taxes.  To the extent required
by any applicable laws, the Administrative Agent may withhold from any payment
to any Lender an amount equivalent to any applicable withholding Tax.  Without
limiting or expanding the provisions of Section 2.16, each Lender shall
indemnify and hold harmless the Administrative Agent against, within 10 days
after written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent as a result of the failure of the Administrative Agent to
properly withhold any Tax from amounts paid to or for the account of such Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.08.  The agreements in this Section 9.08 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, the term “Lender” shall, for all
purposes of this Section 9.08, include any Swingline Lender and any Issuing
Lender.

 

71

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.                  Notices.

 

(a)                                 All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

 

(i)                                     if to the Borrower or any other Loan
Party,

 

HMS Holdings Corp.

401 Park Avenue South

New York, NY 10016

Attention of:  Walter Hosp

Telecopier No.:  212-857-5004

E-Mail Address:  whosp@hms.com

 

(ii)                                  if to the Administrative Agent

 

Citibank, N.A.

1615 Brett Road

OPS III

New Castle, DE 19720

Attention of: Loan Agency Team

Phone: (302) 323-2478

Fax: (212) 994-0961

E-mail Address: GLAgentOfficeOps@citi.com

 

(iii)                               if to the Issuing Lender,

 

Citibank, N.A.

1615 Brett Road

OPS III

New Castle, DE 19720

Attention of: Loan Agency Team

Phone: (302) 323-2478

Fax: (212) 994-0961

E-mail Address: GLAgentOfficeOps@citi.com

 

(iv)                              if to the Swingline Lender

 

Citibank, N.A.

1615 Brett Road

OPS III

New Castle, DE 19720

Attention of: Loan Agency Team

Phone: (302) 323-2478

Fax: (212) 994-0961

E-mail Address: GLAgentOfficeOps@citi.com

 

(v)                                 if to any other Lender Party, to it at its
address (or telecopier number) set forth in its Administrative Questionnaire.

 

72

--------------------------------------------------------------------------------


 

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

 

(b)                                 All notices, demands, requests, consents and
other communications described in clause (a)  shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, upon delivery, (iii) if delivered by
posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.02 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article IX shall not be effective until received by the Administrative Agent.

 

(c)                                  Notwithstanding clauses (a) and (b) (unless
the Administrative Agent requests that the provisions of clause (a) and (b) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Loan Parties shall deliver all Approved Electronic Communications to
the Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower.  Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender Party to deliver any
Approved Electronic Communication to any Loan Party in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.

 

SECTION 10.02.                  Posting of Approved Electronic Communications.

 

(a)                                 Each of the Lender Parties and each Loan
Party agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lender Parties by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a dual firewall and a User
ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lender Parties and each Loan Party acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.  In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lender
Parties and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE

 

73

--------------------------------------------------------------------------------


 

APPROVED ELECTRONIC PLATFORM OTHER THAN FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each Lender Party and each Loan Party agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 10.03.                  [Reserved].

 

SECTION 10.04.                  Treatment of Information.

 

(a)                                 Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Loan Parties or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender Party
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the such issuer of such securities or, subject
to certain limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender Party, by participating in any conversations or other interactions with a
Lender Party or otherwise, make or be deemed to make any statement with regard
to or otherwise warrant that any such information or Communication does or does
not contain Restricting Information nor shall the Administrative Agent or any of
its Related Parties be responsible or liable in any way for any decision a
Lender Party may make to limit or to not limit its access to Restricting
Information.  In particular, none of the Administrative Agent nor any of its
Related Parties (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Lender Party has or has not limited its access
to Restricting Information, such Lender Party’s policies or procedures regarding
the safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.

 

(b)                                 Each Loan Party agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lender Parties whether by posting to the Approved Electronic Platform or
otherwise shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Loan Party shall be deemed to have
authorized the Administrative Agent and the Lender Parties to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 10.15) with respect to such Loan Party
or its securities for purposes of United States federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information,” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information.”  Neither
the Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender Party or
any other Person for any action taken by the Administrative Agent or

 

74

--------------------------------------------------------------------------------


 

any of its Affiliates based upon such statement or designation, including any
action as a result of which Restricting Information is provided to a Lender
Party that may decide not to take access to Restricting Information.  Nothing in
this Section 10.04 shall modify or limit a Lender Party’s obligations under
Section 10.15 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information or require the Borrower to
mark any Communication as “PUBLIC”.

 

(c)                                  Each Lender Party acknowledges that
circumstances may arise that require it to refer to Communications that might
contain Restricting Information.  Accordingly, each Lender Party agrees that it
will nominate at least one designee to receive Communications (including
Restricting Information) on its behalf and identify such designee (including
such designee’s contact information) on such Lender Party’s Administrative
Questionnaire.  Each Lender Party agrees to notify the Administrative Agent from
time to time of such Lender Party’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.

 

(d)                                 Each Lender Party acknowledges that
Communications delivered hereunder and under the other Loan Documents may
contain Restricting Information and that such Communications are available to
all Lender Parties generally.  Each Lender Party that elects not to take access
to Restricting Information does so voluntarily and, by such election,
acknowledges and agrees that the Administrative Agent and other Lender Parties
may have access to Restricting Information that is not available to such
electing Lender Party.  None of the Administrative Agent nor any Lender Party
with access to Restricting Information shall have any duty to disclose such
Restricting Information to such electing Lender Party or to use such Restricting
Information on behalf of such electing Lender Party, and shall not be liable for
the failure to so disclose or use, such Restricting Information.

 

(e)                                  The provisions of the foregoing clauses of
this Article X are designed to assist the Administrative Agent, the Lender
Parties and the Loan Parties, in complying with their respective contractual
obligations and applicable law in circumstances where certain Lender Parties
express a desire not to receive Restricting Information notwithstanding that
certain Communications hereunder or under the other Loan Documents or other
information provided to the Lender Parties hereunder or thereunder may contain
Restricting Information.  Neither the Administrative Agent nor any of its
Related Parties warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does the Administrative
Agent or any of its Related Parties warrant or make any other statement to the
effect that a Loan Party’s or Lender Party’s adherence to such provisions will
be sufficient to ensure compliance by such Loan Party or Lender Party with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.

 

SECTION 10.05.                  Waivers; Amendments.

 

(a)                                 No Deemed Waivers; Remedies Cumulative.  No
failure or delay by the Administrative Agent, the Issuing Lender or any Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)                                 Amendments.  Neither this Agreement, any
provision hereof nor any Loan Document may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders (or, in the case of any such waiver, amendment
or modification relating only to Letters of Credit or Swingline Loans and any
Incremental Term Loans are outstanding, the Required Revolving

 

75

--------------------------------------------------------------------------------


 

Credit Lenders) or by the Loan Parties and the Administrative Agent with the
consent of the Required Lenders (or the Required Revolving Credit Lenders, as
applicable); provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of each Lender adversely affected thereby;

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable or other amounts hereunder, without the written consent of each Lender
adversely affected thereby;

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable or other amounts hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby;

 

(iv)                              change any of provisions of this Section or
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender adversely affected
thereby;

 

(v)                                 release all or substantially all of the
Guarantors from their guarantee obligations under Article III or all or
substantially all of the collateral, in each case without the written consent of
each Lender (except as provided in the last paragraph of this Section); or

 

(vi)                              change Section 2.17(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender;

 

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be.

 

Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents; provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is hereby authorized, to release any Lien
covering property (and to release any Guarantor) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.

 

(c)                                  Dissenting Lenders.  If, in connection with
any proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 10.05(b), the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then Borrower shall have the right to
replace all, but not less than all, of such non-consenting Lender or Lenders (so
long as all non-consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.18 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, discharge or termination.

 

(d)                                 Defaulting Lenders.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided, that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender,

 

76

--------------------------------------------------------------------------------


 

extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

 

SECTION 10.06.                  Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and invoiced out-of-pocket expenses incurred by the
Arrangers, the Administrative Agent, the Collateral Agent and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Arrangers, the Administrative Agent and Collateral Agent in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and invoiced out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket and
invoiced expenses incurred by the Arrangers, the Administrative Agent, the
Issuing Lender or the Lender, including the fees, charges and disbursements of
one counsel for the Administrative Agent, the Issuing Lender or the Lender,
taken as a whole and, if necessary, of one local counsel in each appropriate
jurisdiction (and, to the extent required by the subject matter, one specialized
counsel for each such specialized area of law in each appropriate jurisdiction)
(and, in the case of a conflict of interest (as determined in the sole
discretion of each affected Indemnitee) where the Indemnitee affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected Indemnitee), in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all reasonable costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Arrangers, the Administrative Agent, the Collateral
Agent, the Issuing Lender and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and invoiced out-of-pocket expenses,
including the fees, charges and disbursements of any one counsel for the
Indemnitees, taken as a whole and, if necessary, of one local counsel in each
appropriate jurisdiction (and, to the extent required by the subject matter, one
specialist counsel for each such specialized area of law in each appropriate
jurisdiction) (and, in the case of a conflict of interest (as determined in the
sole discretion of each affected Indemnitee) where the Indemnitee affected by
such conflict informs you of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnitee) incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or wilful misconduct of such Indemnitee, (ii) resulted
from a material breach of any Loan Documents by, such indemnified person, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (iii) result from any dispute solely among the indemnified
persons and not arising out of any act or omission of the Borrower, or any of
its Affiliates (except when and to

 

77

--------------------------------------------------------------------------------


 

the extent one of the parties to such action was acting in its capacity as
Administrative Agent, Collateral Agent or Arranger).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, the Issuing Lender or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Lender or the Swingline
Lender in its capacity as such.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after written demand therefor.

 

SECTION 10.07.                  Successors and Assigns.

 

(a)                                 Assignments Generally.  (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.

 

(i)                                  Assignments Generally.  Subject to the
conditions set forth in paragraph (b)(ii) below, any Lender may assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower (except with respect to
assignments made as part of pre-closing syndication); provided that no consent
of the Borrower shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default under Sections 8.01(a),
8.01(b), 8.01(h), 8.01(i) or 8.01(j) has occurred and is continuing, any other
assignee; provided, further, that the Borrower shall be deemed to have consented
to any such assignment, unless it shall object thereto by written reply to the
Administrative Agent within 5 Business Days after having received notice
thereof;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of an
Incremental Term Loan to an existing Incremental Term Loan Lender or an
Affiliate or Approved Fund thereof; and

 

(C)                               in the case of assignments of the Revolving
Credit Commitment and Revolving Credit Loans, the Issuing Lender and the
Swingline Lender.

 

78

--------------------------------------------------------------------------------


 

(ii)                                     Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of an assignment of an Incremental Term Loan,
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default under Section 8.01(a), 8.01(b), 8.01(h), 8.01(i) or 8.01(j) has
occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (unless waived in the sole
discretion of the Administrative Agent);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws; and

 

(E)                                no such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(iii)                                    Effectiveness of Assignments.  Subject
to acceptance and recording thereof pursuant to paragraph (b)(iv) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.06).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)                                   Maintenance of Register.  The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and interest amounts)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

79

--------------------------------------------------------------------------------


 

(v)                                  Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  Participations.

 

(i)                                  Participations Generally.  Any Lender may
at any time, without the consent of the Borrower, the Administrative Agent, the
Issuing Lender or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
limitations and requirements of such Sections and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by
applicable law, each Participant also shall be entitled to the benefits of
Section 10.11 as though it were a Lender; provided that such Participant
complies with Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall (acting solely for this purpose as a non-fiduciary agent
of the Borrower) maintain a register on which is entered the name and address of
each Participant and the principal and interest amounts of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(ii)                                     Limitations on Rights of Participants. 
A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.    A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

 

(d)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.08.                  Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation

 

80

--------------------------------------------------------------------------------


 

made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16, 3.03 and 10.06 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 10.09.                  Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.10.                  Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.11.                  Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or any Guarantor against any of and all the obligations of the
Borrower or any Guarantor now or hereafter existing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 10.12.                  Governing Law; Jurisdiction; Consent to Service
of Process .

 

(a)                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the State and Federal courts
located in The Borough of Manhattan, The City of New York and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

81

--------------------------------------------------------------------------------


 

(c)                                  Waiver of Venue.  Each party to this
Agreement hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

SECTION 10.13.                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.14.                  Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 10.15.                  Confidentiality.  Each of the Administrative
Agent and the Lender Parties agrees to maintain the confidentiality of the
Information (as defined below) and shall not publish, disclose or otherwise
divulge such Information, except that Information may be disclosed (a) to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case such Lender Party agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable law, regulation, or other compulsory legal process or order, to
inform the Borrower promptly thereof prior to disclosure), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document, any action or proceeding relating to this
Agreement or any other Loan Document, the enforcement of rights hereunder or
thereunder or any litigation or proceeding to which the Administrative Agent or
any Lender Party or any of its respective Affiliates may be a party, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective Lenders or Participants (or their respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower or any of its Subsidiaries and
its obligations or to this Agreement or payments hereunder; provided that the
disclosure of any such information to any potential or prospective Lenders,
Participants or prospective Participants or assignees and to any direct or
indirect contractual counterparty to any swap or derivative transaction relating
to the Borrower or any of its subsidiaries referred to above shall be made
subject to the acknowledgment and acceptance by such potential or prospective
Lender, Participant or prospective Participant or assignees or any direct or
indirect contractual counterparty to any swap or derivative transaction relating
to the Borrower or any of its subsidiaries that such information is being
disseminated on a confidential basis, (iii) to any rating agency when required
by it, (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower, (h) to the extent such Information

 

82

--------------------------------------------------------------------------------


 

(i) becomes publicly available other than as a result of a breach of this
Section, (ii) becomes available to the Administrative Agent, any Lender Party or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Loan Party or (iii) to the extent that such information is
independently developed by a Lender Party, or (i) for purposes of establishing a
“due diligence” defense.  For purposes of this Section, “Information” means all
information received from a Loan Party or any of its respective Subsidiaries
relating to a Loan Party or any of its respective Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender Party on a nonconfidential basis prior to
disclosure by any Loan Party or any of its respective Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 10.16.                  USA PATRIOT Act.  Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), such Lender may be
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the name and address of the
Borrower and the Guarantors and other information that will allow such Lender to
identify the Borrower and the Guarantors in accordance with said Act.

 

SECTION 10.17.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that:  (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 10.18.                  Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Requirement of Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayment and the effects thereof, and
(c) amortize, prorate, allocate and spread equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 10.19.                  Acknowledgments Relating to the Restatement
Date.  Each Loan Party hereby confirms its grant under the Security Documents
executed by such Loan Party prior to the Restatement Date in favor of the
Administrative Agent, for the benefit of the Secured Parties, and hereby agrees,
acknowledges and confirms that its grant of a security interest under such
Security Documents secures all of the obligations, direct or indirect,
contingent

 

83

--------------------------------------------------------------------------------


 

or absolute, matured or unmatured, now or at any time and from time to time
hereafter due or owing to the Administrative Agent, for the benefit of the
Secured Parties, arising under or in connection with this Agreement.  Each Loan
Party hereby (i) expressly acknowledges the terms of this Agreement,
(ii) ratifies and reaffirms its obligations under the Original Loan Documents
(including guarantees and Security Documents) executed by such Loan Party prior
to the Restatement Date and (iii) acknowledges and extends its continued
liability under all such Original Loan Documents and agrees such Original Loan
Documents remain in full force and effect, including with respect to the
obligations of the Loan Parties as modified by this Agreement.  Each Loan Party
further represents and warrants to each Agent and each of the Lenders that after
giving effect to this Agreement, neither the modification of the Original Credit
Agreement effected pursuant to this Agreement, nor the execution, delivery,
performance or effectiveness of this Agreement (a) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Security Document
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred or (b) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens for the aforementioned Obligations.

 

SECTION 10.20.                  Original Credit Agreement Superseded.  On the
Restatement Date, this Agreement shall supersede the Original Credit Agreement
in its entirety, except as provided in this Section 10.20.  On the Restatement
Date, (a) the rights and obligations of the parties evidenced by the Original
Credit Agreement shall be evidenced by this Agreement and the other Loan
Documents and (b) the Original Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Date shall be deemed
to be Letters of Credit subject to and governed by the terms and conditions
hereof.

 

[Signature pages follow]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HMS HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name: Walter D. Hosp

 

 

Title: Chief Financial Officer

 

 

 

U.S. Federal Tax Identification No.:  11-3656261

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS

 

 

 

INTEGRIGUARD, LLC

 

 

 

 

 

By:

/s/ Michele Carpenter

 

 

Name:  Michele Carpenter

 

 

Title:  Vice President

 

 

 

 

 

 

 

ALLIED MANAGEMENT GROUP SPECIAL INVESTIGATIONS UNIT, INC.

 

 

 

 

 

By:

/s/ Joseph Donabauer

 

 

Name:  Joseph Donabauer

 

 

Title:   Vice President Finance

 

 

 

 

 

 

 

HMS BUSINESS SERVICES INC.

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:  Walter D. Hosp

 

 

Title:   Chief Financial Officer, Secretary, and Treasurer

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HEALTH MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:  Walter D. Hosp

 

 

Title:   Chief Financial Officer, Secretary, and Treasurer

 

 

 

 

 

 

 

PERMEDION, INC.

 

 

 

 

 

By:

/s/ Walter D. Hosp

 

 

Name:  Walter D. Hosp

 

 

Title:   Chief Financial Officer, Secretary, and Treasurer

 

 

 

 

 

 

 

HEALTHDATAINSIGHTS, INC.

 

 

 

 

 

By:

/s/ Andrea Benko

 

 

Name:  Andrea Benko

 

 

Title:   President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

 

 

CITIBANK, N.A.

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ David Tuder

 

 

Name:  David Tuder

 

 

Title:   Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase bank, N.A.

 

 

 

 

 

By:

/s/ Jason C. Hand

 

 

Name:  Jason C. Hand

 

 

Title:   Authorized Officer

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jeremy Schmitt

 

 

Name:  Jeremy Schmitt

 

 

Title:   Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as Lender

 

 

 

By:

/s/ Vera B. McEvoy

 

 

Name:  Vera B. McEvoy

 

 

Title:   Healthcare Officer

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ John Cappellari

 

 

Name:  John Cappellari

 

 

Title:   Director

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A

 

 

 

 

 

By:

/s/ Sarah Willett

 

 

Name:  Sarah Willett

 

 

Title:   Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

US Bank National Association

 

 

 

 

 

By:

/s/ Shawn M. Masterson

 

 

Name:  Shawn M. Masterson

 

 

Title:   Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Compass Bank

 

 

 

 

 

By:

/s/ Michael E. Wendling

 

 

Name:  Michael E. Wendling

 

 

Title:   Senior Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name:  Bertram H. Tang

 

 

Title:   Authorized Signatory

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS Citizens, N.A.

 

 

 

 

 

By:

/s/ Cheryl Carangelo

 

 

Name:  Cheryl Carangelo

 

 

Title:   Senior Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A.

 

 

 

 

 

By:

/s/ Steve Levi

 

 

Name:  Steve Levi

 

 

Title:   Senior Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company

 

 

 

 

 

By:

/s/ Sterling B. Pierce, III

 

 

Name:  Sterling B. Pierce, III

 

 

Title:   Senior Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOVERIGN BANK, N. A.

 

 

 

 

 

By:

/s/ Willaim R. Rogers

 

 

Name:  William R. Rogers

 

 

Title:   Senior Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Maria Levy

 

 

Name:  Maria Levy

 

 

Title:   Vice President

 

 

 

 

 

 

 

By:

/s/ Ernest Errigo

 

 

Name:  Ernest Errigo

 

 

Title:   Sr. Transaction Coordinator

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as lender.

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name:  Alexander L. Rody

 

 

Title:   Senior Vice President

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

GUARANTORS(1)

 

 

 

[Guarantors]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)           Company to confirm.

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

CITIBANK, N.A.

 

individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

[LENDERS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page — Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01

COMMITMENTS (1)

 

Lender

 

Commitment

 

Citibank, N.A.

 

$

40,000,000.00

 

JPMorgan Chase Bank, N.A.

 

40,000,000.00

 

Bank of America, N.A.

 

40,000,000.00

 

Fifth Third Bank

 

36,000,000.00

 

SunTrust Bank

 

36,000,000.00

 

Union Bank

 

36,000,000.00

 

US Bank National Association

 

36,000,000.00

 

Compass Bank

 

36,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

36,000,000.00

 

RBS Citizens, N.A.

 

36,000,000.00

 

TD Bank, N.A.

 

36,000,000.00

 

Branch Banking and Trust Company

 

30,000,000.00

 

Sovereign Bank

 

30,000,000.00

 

Siemens Financial Services, Inc.

 

20,500,000.00

 

Raymond James Bank, FSB

 

11,5000,000.00

 

TOTAL

 

$

500,000,000.00

 

 

--------------------------------------------------------------------------------

(1)                                 Please note that the names used on this
Exhibit may be the legal name, marketing name or commonly used name of each
entity.

 

--------------------------------------------------------------------------------


 

Schedule 1.02

 

Immaterial Subsidiaries

 

Reimbursement Services Group, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(a)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(b)

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.16

 

Subsidiaries

 

Subsidiary

 

Owner

 

Jurisdiction

 

Nature of
Ownership

 

Percent Owned

 

Health Management Systems, Inc.

 

HMS Holdings Corp.

 

New York

 

Capital stock

 

100

%

 

 

 

 

 

 

 

 

 

 

HMS Business Services, Inc.

 

HMS Holdings Corp.

 

New York

 

Capital stock

 

100

%

 

 

 

 

 

 

 

 

 

 

Reimbursement Services Group Inc.

 

HMS Holdings Corp.

 

New York

 

Capital stock

 

100

%

 

 

 

 

 

 

 

 

 

 

Permedion, Inc.,

 

Health Management Systems, Inc.

 

New York

 

Capital stock

 

100

%

 

 

 

 

 

 

 

 

 

 

IntegriGuard, LLC

 

HMS Holdings Corp.

 

Delaware

 

Limited liability company membership interests

 

100

%

 

 

 

 

 

 

 

 

 

 

Allied Management Group Special Investigation Unit, Inc.

 

HMS Holdings Corp.

 

California

 

Capital stock

 

100

%

 

 

 

 

 

 

 

 

 

 

HealthDataInsights, Inc.

 

HMS Holdings Corp.

 

Nevada

 

Capital stock

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.02

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.06

 

Existing Investments

 

Investments in Subsidiaries as described on Schedule 4.16.

 

--------------------------------------------------------------------------------


 

Schedule 7.09

 

Restrictive Agreements

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Assignment and Assumption]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower:

HMS Holdings Corp.

 

 

 

4.

Administrative Agent:

CITIBANK, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Amended and Restated Credit Agreement dated as of May 3, 2013 among HMS Holdings
Corp., the Guarantors party thereto, the Lenders parties thereto and Citibank,
N.A., as Administrative Agent

 

--------------------------------------------------------------------------------

(1)                                 Select as applicable.

 

A-1

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of Commitment/Loans(3)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                                , 20        [TO
BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Commitment”).

 

(3)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

A-2

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

CITIBANK, N.A.,

  as Administrative Agent

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:

 

HMS HOLDINGS CORP.

 

 

By:

 

 

 

Title:

 

 

 

CITIBANK, N.A.,

  as the Issuing Lender and the Swingline Lender

 

 

By:

 

 

 

Title:](5)

 

 

--------------------------------------------------------------------------------

(4)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(5)                                 To be added only if the consent of the
Borrower, the Issuing Lender or the Swingline Lender, as applicable, is required
by the terms of the Credit Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower or any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower or any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Non-U.S. Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Ann. 1-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[Form of Revolving Credit Note]

 

PROMISSORY NOTE

 

$[                                        ]

[                                        ], 20[   ]
New York, New York

 

FOR VALUE RECEIVED, HMS HOLDINGS CORP., a New York corporation (the “Borrower”),
hereby promises to pay to [NAME OF LENDER] (the “Lender”), at the offices of
Citibank, N.A., as Administrative Agent under the Credit Agreement referred to
below, at 390 Greenwich Street, New York, New York 10013, or such other office
as shall be notified to the Borrower from time to time, the principal sum of
[DOLLAR AMOUNT] DOLLARS ($[                                        ]) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Revolving Credit Loans made by the Lender to the Borrower under the Credit
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Credit Loan, at such office, in like money and funds, for the
period commencing on the date of such Revolving Credit Loan until such Revolving
Credit Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Revolving Credit Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Promissory Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Revolving Credit Loans made by the Lender.

 

This Promissory Note evidences Revolving Credit Loans made by the Lender under
the Amended and Restated Credit Agreement, dated as of May 3, 2013 (as amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”), among HMS Holdings Corp., the Guarantors party thereto, the Lenders
party thereto (including the Lender) and Citibank, N.A., as Administrative
Agent.  Terms used but not defined in this Promissory Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Revolving Credit Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 10.07 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

 

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

HMS HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Title:

 

B-1-1

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING CREDIT LOANS

 

This Promissory Note evidences Revolving Credit Loans made, continued or
converted under the within-described Credit Agreement to the Borrower, on the
dates, in the principal amounts, of the Types, bearing interest at the rates and
having Interest Periods (if applicable) of the durations set forth below and
pursuant to the Credit Agreement, subject to the continuations, conversions and
payments and prepayments of principal set forth below:

 

Date

 

Principal
Amount of
Loan

 

Type of
Loan

 

Interest
Rate

 

Duration of
Interest Period
(if any)

 

Amount Paid,
Prepaid,
Continued or
Converted

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

 [Form of Swingline Loan Note]

 

PROMISSORY NOTE

 

$[                                        ]

[                                        ], 20[   ]
New York, New York

 

FOR VALUE RECEIVED, HMS HOLDINGS CORP., a New York corporation (the “Borrower”),
hereby promises to pay to [NAME OF LENDER] (the “Lender”), at the offices of
Citibank, N.A., as Swingline Lender under Credit Agreement referred below, at
390 Greenwich Street, New York, New York 10013 or such other office as shall be
notified to the Borrower from time to time, the principal sum of $[            
] (or such lesser amount as shall equal the aggregate unpaid principal amount of
the Swingline Loans made by the Lender to the Borrower under the Credit
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Swingline Loan, at such office, in like money and funds, for the period
commencing on the date of such Swingline Loan until such Swingline Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Swingline Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Promissory Note, endorsed
by the Lender on the schedule attached hereto or any continuation thereof;
provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Swingline Loans made by the Lender.

 

This Promissory Note evidences Swingline Loans made by the Lender under the
Amended and Restated Credit Agreement, dated as of May 3, 2013 (as amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”), among HMS Holdings Corp., the Guarantors party thereto, the lenders
party thereto (including the Lender) and Citibank, N.A., as Administrative
Agent.  Terms used but not defined in this Promissory Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Promissory Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 10.07 of the Credit Agreement, this Promissory
Note may not be assigned by the Lender to any other Person.

 

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.

 

 

HMS HOLDINGS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-1

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Promissory Note evidences Swingline Loans Loan made, continued or converted
under the within-described Credit Agreement to the Borrower, on the dates, in
the principal amounts, of the Types, bearing interest at the rates and having
Interest Periods (if applicable) of the durations set forth below and pursuant
to the Credit Agreement, subject to the continuations, conversions and payments
and prepayments of principal set forth below:

 

Date

 

Principal
Amount of
Loan

 

Type of
Loan

 

Interest
Rate

 

Duration of
Interest Period
(if any)

 

Amount Paid,
Prepaid,
Continued or
Converted

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Reserved].

 

D-2

--------------------------------------------------------------------------------


 

 EXHIBIT D

 

[Form of Subsidiary Joinder Agreement]

 

SUBSIDIARY JOINDER AGREEMENT

 

SUBSIDIARY JOINDER AGREEMENT dated as of
[                                        ], 20[      ] by [NAME OF ADDITIONAL
GUARANTOR], a [                                        ] [corporation][limited
liability company][partnership] (the “Additional Guarantor”), in favor of
Citibank, N.A., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and collateral agent
(in such capacity,, together with its successors in such capacity, the
“Collateral Agent”) for the Lenders party to the Credit Agreement referred to
below.

 

RECITALS

 

WHEREAS, pursuant to the Amended and Restated Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”; and
capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement), dated as of May 3, 2013, among
HMS Holdings Corp., the Guarantors party thereto, the Lenders party thereto and
the Administrative Agent, the Lenders have agreed to make extensions of credit
to the Borrower on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, pursuant to the Security Agreement (as amended, modified and
supplemented from time to time, the “Security Agreement”), dated as of December
16, 2011, by the Securing Parties party thereto in favor of the Collateral
Agent, the Securing Parties have granted in favor of the Collateral Agent a
security in and Lien upon the Collateral (as defined in the Security Agreement)
as security for the Secured Obligations (as defined in the Security Agreement);

 

WHEREAS, pursuant to the Credit Agreement, each Loan Party confirms its grant
under the Security Agreement and agrees, acknowledges and confirms that its
grant of a security interest thereunder secures all of the obligations due or
owing to the Administrative Agent, for the benefit of the Secured Parties,
arising under or in connection with the Credit Agreement; and

 

WHEREAS, the Borrower is required by Section 6.13(a) of the Credit Agreement and
Section 5.12 of the Security Agreement to cause the Additional Guarantor to
become a “Guarantor” under the Credit Agreement and a “Securing Party” under the
Security Agreement.

 

NOW, THEREFORE, for valuable consideration (receipt whereof is hereby
acknowledged), the parties hereto agree as follows:

 

1.                                      Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

2.                                      The Additional Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Subsidiary
Joinder Agreement, the Additional Guarantor will be (a) deemed to be a party to
the Credit Agreement and the Security Agreement, (b) a “Guarantor” for all
purposes of the Credit Agreement and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement and (c) a
“Securing Party” for all purposes of the Security Agreement and shall have all
of the obligations of a Securing Party thereunder as if it had executed the
Security Agreement.  The Additional Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement and the Securing
Parties contained in the Security Agreement.

 

D-2

--------------------------------------------------------------------------------


 

3.                                      Without limiting the generality of the
foregoing terms of this Subsidiary Joinder Agreement, the Additional Guarantor
hereby (a) jointly and severally, together with the other Guarantors, guarantees
to each Lender, each Affiliate of a Lender, the Administrative Agent and
Collateral Agent the prompt payment of the Borrower Guaranteed Obligations (as
defined in the Credit Agreement) in full when due (whether at stated maturity,
by acceleration or otherwise) in accordance with the terms of Article III of the
Credit Agreement and (b) pledges and grants to the Collateral Agent, for the
ratable benefit of the Secured Parties (as defined in the Security Agreement), a
Lien upon all of its right, title and interest in and to the Collateral pursuant
to Section 3 of the Security Agreement.

 

4.                                      In addition, the Additional Guarantor
hereby makes the representations and warranties set forth in Article IV of the
Credit Agreement and Section 2 of the Security Agreement (as supplemented by the
attached supplemental annexes), in each case with respect to itself and its
Subsidiaries and with respect to this Subsidiary Joinder Agreement and the Loan
Documents to which it is a party or is bound, as if each reference in such
representations and warranties to the Loan Documents included reference to this
Subsidiary Joinder Agreement and such Loan Documents.

 

5.                                      The Additional Guarantor has attached
hereto Schedule 1 that supplements Annexes 1, 2(a), 2(b), 3, 4, 5, 6 and 7 to
the Security Agreement and certifies, as of the date hereof, that the
supplemental information set forth therein has been prepared by the Additional
Guarantor in substantially the form of the equivalent Annexes to the Security
Agreement and is complete and correct in all material respects.

 

6.                                      The Additional Guarantor hereby
instructs its counsel to deliver the opinion referred to in Section 6.13(a)(iii)
of the Credit Agreement to the Administrative Agent to the extent such opinion
is required.

 

7.                                      The address of the Additional Guarantor
for purposes of all notices, other communications and service of process under
the Loan Documents is the address set forth on the signature page hereto or such
other address as the Additional Guarantor may from time to time notify the
Administrative Agent in writing from time to time.

 

8.                                      This Subsidiary Joinder Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one contract.

 

9.                                      This Subsidiary Joinder Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Subsidiary Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address for Notices:

 

 

 

[                                                ]]

 

D-2

--------------------------------------------------------------------------------


 

Acknowledged and accepted:

 

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

SCHEDULE 1
to Subsidiary Joinder Agreement

 

Supplements to Annexes to Security Agreement

 

Annex 1

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 2

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 3

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 4

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 5

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 6

 

[To be completed; if no supplemental information, enter “None”]

 

Annex 7

 

[To be completed; if no supplemental information, enter “None”]

 

Sch. 1-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Form of Opinion of Counsel to the Loan Parties]

 

[To be attached]

 

--------------------------------------------------------------------------------


 

Exhibit F-1

 

[Form of] PERFECTION CERTIFICATE

 

Reference is hereby made to (i) that certain Security Agreement dated as of
December 16, 2011 (the “Security Agreement”), between HMS Holdings Corp., a New
York corporation (“Borrower”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain Amended and Restated Credit Agreement dated as of May 3, 2013 (the
“Credit Agreement”) among the Borrower, the Guarantors, certain other parties
thereto and Citibank, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).  Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.

 

As used herein, the term “Companies” means Borrower and each of its Subsidiaries
listed on Schedule 1(a).

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.                                      Names.

 

2.                                      The exact legal name of each Company, as
such name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a).  Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a).  Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

 

3.                                      Set forth in Schedule 1(b) hereto is a
list of any other corporate or organizational names each Company has had in the
past five years, together with the date of the relevant change.

 

4.                                      Set forth in Schedule 1(c) is a list of
all other names used by each Company, or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, on any
filings with the Internal Revenue Service at any time within the five years
preceding the date hereof.  Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.

 

5.                                      Current Locations.   The chief executive
office of each Company is located at the address set forth in Schedule 2 hereto.

 

6.                                      Extraordinary Transactions.  Except for
those purchases, acquisitions and other transactions described in Schedule 3
attached hereto, all of the Collateral has been originated by each Company in
the ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.

 

7.                                      File Search Reports.  Attached hereto as
Schedule 4 is a true and accurate summary of file search reports from (A) the
Uniform Commercial Code filing offices (i) in each jurisdiction identified in
Section 1(a) or Section 2 with respect to each legal name set forth in Section 1
and (ii) in each jurisdiction described in Schedule 1(c) or Schedule 3 relating
to any of the transactions described in Schedule (1)(c) or Schedule 3 with
respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral and (B) each filing
officer in each real estate recording office identified in Schedule 7 with
respect to real estate on which Collateral consisting of fixtures

 

--------------------------------------------------------------------------------


 

is or is to be located.  A true copy of each financing statement, including
judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports has been delivered to the Collateral
Agent.

 

8.                                      UCC Filings.  The financing statements
(duly authorized by each Company constituting the debtor therein), including the
indications of the collateral, attached as Schedule 5 relating to the Security
Agreement or the applicable Mortgage, are in the appropriate forms for filing in
the filing offices in the jurisdictions identified in Schedule 6 hereof.

 

9.                                      Schedule of Filings.  Attached hereto as
Schedule 6 is a schedule of (i) the appropriate filing offices for the financing
statements attached hereto as Schedule 5 , (ii) the appropriate filing offices
for the filings described in Schedule 11(c), (iii) the appropriate filing
offices for the Mortgages and fixture filings relating to the Mortgaged Property
set forth in Schedule 7(a) and (iv) any other actions required to create,
preserve, protect and perfect the security interests in the Collateral granted
to the Collateral Agent pursuant to the Collateral Documents.  No other filings
or actions are required to create, preserve, protect and perfect the security
interests in the Collateral granted to the Collateral Agent pursuant to the
Collateral Documents.

 

10.                               Real Property.  (a)  Attached hereto as
Schedule 7(a) is a list of all (i) real property owned by each Company located
in the United States as of the Closing Date, (ii) real property to be encumbered
by a Mortgage and fixture filing, which real property includes all real property
owned by each Company as of the Closing Date having a value in excess of
$5,000,000.00 (such real property, the “Mortgaged Property”), (iii) common
names, addresses and uses of each Mortgaged Property (stating improvements
located thereon) and (iv) other information relating thereto required by such
Schedule.  Except as described in Schedule 7(b) attached hereto:  (i) no Company
has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described in
Schedule 7(a) and (ii) no Company has any Leases which require the consent of
the landlord, tenant or other party thereto to the Transactions.  The Mortgages
delivered as of the date hereof are in the appropriate form for filing in the
filing offices in the jurisdictions identified in Schedule 6.

 

11.                               Termination Statements.  Attached hereto as
Schedule 8(a) are the duly authorized termination statements in the appropriate
form for filing in each applicable jurisdiction identified in Schedule
8(b) hereto with respect to each Lien described therein.

 

12.                               Stock Ownership and Other Equity Interests. 
Attached hereto as Schedule 9(a) is a true and correct list of each of all of
the authorized, and the issued and outstanding, stock, partnership interests,
limited liability company membership interests or other equity interest of each
Company and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests setting
forth the percentage of such equity interests pledged under the Security
Agreement.  Also set forth in Schedule 9(b) is each equity investment of each
Company that represents 50% or less of the equity of the entity in which such
investment was made setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

13.                               Instruments and Tangible Chattel Paper. 
Attached hereto as Schedule 10 is a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by each Company as of the date hereof, including all
intercompany notes between or among any two or more

 

2

--------------------------------------------------------------------------------


 

Companies or any of their Subsidiaries, stating if such instruments, chattel
paper or other evidence of indebtedness is pledged under the Security Agreement.

 

14.                               Intellectual Property.  (a)  Attached hereto
as Schedule 11(a) is a schedule setting forth all of each Company’s Patents and
Trademarks (each as defined in the Security Agreement) applied for or registered
with the United States Patent and Trademark Office, and all other Patents and 
Trademarks (each as defined in the Security Agreement), including the name of
the registered owner or applicant and the registration, application, or
publication  number, as applicable, of each Patent or Trademark owned by each
Company.

 

(b)  Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

 

(c)  Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

 

(d)  Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

 

12.                               Commercial Tort Claims.  Attached hereto as
Schedule 12 is a true and correct list of all Commercial Tort Claims (as defined
in the Security Agreement) held by each Company, including a brief description
thereof and stating if such commercial tort claims are required to be pledged
under the Security Agreement.

 

13.                               Deposit Accounts, Securities Accounts and
Commodity Accounts.  Attached hereto as Schedule 13 is a true and complete list
of all Deposit Accounts, Securities Accounts and Commodity Accounts (each as
defined in the Security Agreement) maintained by each Company, including the
name of each institution where each such account is held, the name of each such
account, the name of each entity that holds each account and stating if such
account is required to be subject to a control agreement pursuant to the
Security Agreement and the reason for such account to be excluded from the
control agreement requirement. Additionally, indicate those Deposit Accounts
that contain proceeds of Medicaid, Medicare or similar government programs.

 

14.                               Letter-of-Credit Rights.  No information is
provided with respect to the Letter-of-Credit Rights since they are not required
to be subject to Collateral Agent’s control pursuant to the Security Agreement.

 

15.                               Motor Vehicles.  No information is provided
with respect to the motor vehicles and other goods (covered by certificates of
title or ownership) since they are not required to be pledged pursuant to the
Security Agreement.

 

3

--------------------------------------------------------------------------------


 

16.                              
Insurance.                                       Attached hereto as Schedule 16
is a copy of the insurance certificate with a true and correct list of all
insurance policies of the Companies.

 

17.                               Other Collateral.  Attached hereto as Schedule
17 is a true and correct list of all of the following types of collateral, if
any, owned or held by each Company: (a) all agreements and contracts with any
Governmental Authority and (b) all aircraft and airplanes, stating in each case,
if such types of collateral are required to be pledged pursuant to the Security
Agreement.

 

[The Remainder of this Page has been intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this          day of                                 , 2013.

 

 

[Borrower]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Guarantors]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational
Number(6)

 

Federal Taxpayer
Identification Number

 

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(6)                                 If none, so state.

 

6

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of
Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

 

Corporate Name
of Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All Other
Names Used on
Any Filings with
the Internal
Revenue Service
During Past Five
Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties Thereto

 

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule 4

 

File Search Reports

 

See attached.

 

11

--------------------------------------------------------------------------------


 

Schedule 5

 

Copy of Financing Statements To Be Filed

 

See attached.

 

12

--------------------------------------------------------------------------------


 

Schedule 6

 

Filings/Filing Offices

 

Type of Filing(7)

 

Entity

 

Applicable Collateral
Document 
[Mortgage, Security
Agreement or Other]

 

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(7)                                 UCC-1 financing statement, fixture filing,
mortgage, intellectual property filing or other necessary filing.

 

13

--------------------------------------------------------------------------------


 

Schedule 7(a)

 

Real Property

 

I.  Owned Real Property

 

Entity of
Record

 

Common
Name and
Address

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Approximate
Square
Footage

 

Legal
Description
(if
Encumbered
by Mortgage
and/or
Fixture
Filing)

 

To be
Encumbered
by Mortgage
and Fixture
Filing

 

Option to
Purchase/
Right of First
Refusal

[ ]

 

 

[ ]

 

[COUNTY, STATE]

 

[ ]

 

[ ]

 

[ ]

 

[See Schedule A to Mortgage and/or fixture filing encumbering this property.]

 

[ ]

 

[ ]

 

14

--------------------------------------------------------------------------------


 

II.  Leased or Other Interests in Real Property

 

Entity of
Record

 

Common
Name and
Address

 

Landlord/
Owner

 

Description
of Lease or
Other
Documents
Evidencing
Interest

 

Purpose/
Use

 

Improvements
Located on
Real Property

 

Approximate
Square
Footage

 

Legal
Description
(if
Encumbered
by Mortgage
and/or
Fixture
Filing)

 

To be
Encumbered
by Mortgage

 

To be
Encumbered by
Fixture Filing

 

Option to
Purchase/
Right of
First
Refusal

[ ]

 

[ ]

 

[COUNTY, STATE]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[ ]

 

[See Schedule A to Mortgage and/or fixture filing encumbering this property.]

 

[YES/NO]

 

[YES/NO]

 

[YES/NO]

 

None.

 

15

--------------------------------------------------------------------------------


 

Schedule 7(b)

 

Required Consents; Company Held Landlord’s/ Grantor’s Interests

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 8(a)

 

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

17

--------------------------------------------------------------------------------


 

Schedule 8(b)

 

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party

 

Type of
 Collateral

 

UCC-1 File
Date

 

UCC-1 File 
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Schedule 9

 

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

None.

 

19

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments and Tangible Chattel Paper

 

1.             Promissory Notes:  None.

 

2.             Chattel Paper:  None.

 

20

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS:

 

Registrations:  None.

 

15.                          Applications:  None.

 

OTHER PATENTS:

 

Registrations:  None.

 

16.                          Applications:  None.

 

UNITED STATES TRADEMARKS:

 

17.                          Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

18.                          Applications:

 

OWNER

 

SERIAL NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

19.                          Registrations:  None.

 

20.                          Applications:  None.

 

DOMAIN NAMES:

 

OWNER

 

REGISTRATION
DATE

 

DOMAIN NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:  None.

 

21.                          Applications:  None.

 

23

--------------------------------------------------------------------------------


 

Schedule 11(c)

 

Intellectual Property Licenses

 

Patent Licenses:  None.

 

Trademark Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.

 

23.                          Copyright Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/ 
APPLICATION 
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Schedule 11(d)

 

Intellectual Property Filings

 

25

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

None.

 

26

--------------------------------------------------------------------------------


 

Schedule 13

 

Deposit Accounts

 

Owner

 

Type Of Account

 

Bank

 

Account Numbers

 

Subject to control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

 

Subject to 
control
 agreement?
[Yes/No]

 

Reason for 
Exclusion
 from 
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

 

Subject to 
control 
agreement?
[Yes/No]

 

Reason for 
Exclusion
 from 
Control 
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

Schedule 16

 

Insurance

 

See attached

 

28

--------------------------------------------------------------------------------


 

Schedule 17

 

Other Collateral

 

(a) Agreements and Contracts with Governmental Authorities

 

Contract Name

 

Contract Number

 

Agency

 

Services

 

Start Date

 

End Date

 

 

Contract #: GS-23F-0020T
Order No. VA798-12-F-0001

 

 

 

 

 

 

 

 

 

(b) Aircraft and Airplanes

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[Form of Perfection Certificate Supplement]

 

[To be provided under separate cover]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Form of Solvency Certificate]

 

Date:            , 2013

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of HMS Holdings Corp., a New
York corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

 

1.             This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section 5.01(e) of the Amended and Restated Credit
Agreement, dated as of May 3, 2013, among the Borrower, the Guarantors party
thereto, the Lenders party thereto, and Citibank, N.A., as Administrative Agent
(the “Credit Agreement”).  Unless otherwise defined herein, capitalized terms
used in this certificate shall have the meanings set forth in the Credit
Agreement.

 

2.             For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)           “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)           “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)           “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d)           “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

 

--------------------------------------------------------------------------------


 

(e)           “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) as they
otherwise become payable.

 

(f)            “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

 

3.             For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)           I have reviewed the financial statements referred to in
Section 5.01(h) of the Credit Agreement.

 

(b)           I have knowledge of and have reviewed to my satisfaction the
Credit Agreement.

 

(c)           As the Chief Financial Officer of the Borrower, I am familiar with
the financial condition of the Borrower and its Subsidiaries.

 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of the Borrower that after giving effect to the consummation of the
Transactions, it is my opinion that (i) each of the Fair Value and Present Fair
Salable Value of the assets of the Borrower and its Subsidiaries taken as a
whole exceed their Stated Liabilities and Identified Contingent Liabilities;
(ii) the Borrower and its Subsidiaries taken as a whole do not have Unreasonably
Small Capital; (iii) the Borrower and its Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature, and (iv) the Borrower and its Subsidiaries, on a consolidated
basis, are not “insolvent” within the meaning given to that term under the
United States Bankruptcy Code.

 

* * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the Chief Financial Officer as of the date first written above.

 

 

HMS HOLDINGS CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

3

--------------------------------------------------------------------------------